VERITEXT
QW SOLUTIONS

Deposition of:
Ken Robertson

July 2, 2020

In the Matter of:

Ray, Sylvia Vs. Gray, Bradley, The Estate
Of, et al.

Veritext Legal Solutions
877.373.3660 | calendar-al@veritext.com | 800.808.4958

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF ALABAMA

NORTHERN DIVISION

CIVIL ACTION: 2:19-00069-KD-MU

SYLVIA RAY, AS PERSONAL

REPRESENTATIVE OF THE

ESTATE OF

DECEASED,

VS.
ESTATE OF

et al.,

TAKEN BY:

877-373-3660

PAIGE MITCHELL,
et al.,

Plaintiffs,

BRADLEY ELLIOTT GRAY,

Defendants.

DEPOSITION

OF

KEN ROBERTSON

JULY 2, 2020

Maya Rose

Registered Professional Reporter

and Notary Public

Veritext Legal Solutions

Page l

800.808.4958
Page 2 Page 4

1 STIPULATIONS l APPEARANCES (continued)
2 ITIS STIPULATED AND AGREED, by and 2
3 between the parties, through their respective 3 FOR MOUNDVILLE:
4 counsel, that the deposition of KEN ROBERTSON 4 Mr. Richard Warren Kinney, III
5 may be taken before MAYA ROSE, Commissioner, 5 Attorney at Law
6 Court Reporter and Notary Public, State at 6 Porter Porter & Hassinger, P.C.
7 Large; 7 880 Montclair Road, Suite 175
8 That the signature to and the reading of 8 Birmingham, Alabama 35213
9 the deposition by the witness is waived, the 9
10 deposition to have the same force and effect 10
11 as if full compliance had been had with all 11
12 laws and rules of Court relating to the taking 12
13 of depositions; 13
14 That it shall not be necessary for any 14
15 objections to be made by counsel to any 15
16 questions, except as to form or leading 16
17 questions, and that counsel for the parties 17
18 may make objections and assign grounds at the 18
19 time of trial, or at the time said deposition 19
20 is offered in evidence, or prior thereto; 20
21 ‘That the notice of filing of the 21
22 deposition by the Commissioner is waived. 22
23 23
Page 3 Page 5
| APPEARANCES 1 INDEX
2 2
3 FOR THE PLAINTIFFS: 3 PAGE
4 Mr. John E. McCulley 4 EXAMINATION BY MR. MCCULLEY..........0000 7
5 Attorney at Law 5
6 John E. McCulley, P.C. 6 EXHIBITS
7 601 Greensboro Avenue, Suite 200 7 PLAINTIFF'S NO. PAGE
8 Tuscaloosa, Alabama 35401 8 Exhibit 1 - documents (Ray v. Moundville -102
9 9 001 through 023)
10. Mr. Michael S. Burroughs 10 Exhibit 2 - Rules and Regulations of the -102
11 Attorney at Law 11 Moundville Police Department
12. Michaels S. Burroughs Law Office 12
13. +601 Greensboro Avenue, Suite 200 13
14. = Tuscaloosa, Alabama 35401 14
15 15
16 FOR KEN ROBERTSON: 16
17. Mr. Tom Gaillard 17
18 Attorney at Law 18
19 Helmsing, Leach, Herlong, Newman 19
20 & Rouse, P.C. 20
21 150 Government Street, Suite 2000 21
22 Mobile, Alabama 36602 22
23 23

2 (Pages 2 - 5)
Veritext Legal Solutions
877-373-3660 800.808.4958
on~rnu & Whe

bi a i i i
Whe ocwmraDA wb wWhHe Ce

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

Page 6

I, Maya Rose, a Registered
Professional Reporter of Birmingham, Alabama,
and a Notary Public for the State of Alabama
at Large, acting as Commissioner, certify that
on this date, pursuant to the Federal Rules of
Civil Procedure and the foregoing stipulations
of counsel, there came before me at 2005
University Boulevard, Tuscaloosa, Alabama, on
the 2nd day of July, 2020, commencing at 10:10
a.m. and concluding at 12:20 p.m., KEN
ROBERTSON, witness in the above cause, for
oral examination, whereupon the following
proceedings were had and done:

KEN ROBERTSON,
being first duly sworn, was examined and
testified as follows:

THE REPORTER: Usual stipulations?

MR. MCCULLEY: Yes.
MR. GAILLARD: That's fine.
MR. KINNEY: That's fine.
Page 7
EXAMINATION BY MR. MCCULLEY:
Q. Do you know who everybody is in
here?
A. I don't.
Q. Okay. You know your lawyer.
A. Yes, sir.
Q. Okay. Do you know Warren Kinney,

down on the end?

A. I don't. I know he represents
Moundville, but I'm not familiar with him.

Q. Okay. All right. And this is
Mike Burroughs --

A. Right.

Q. -- along with me, we represent the
plaintiffs in this case --

A. Yes, sir.

Q. -- which is the personal
representative of the deceased folks.

A. Yes, sir.
Q. Okay.
A. Yes, sir.

Q. The court reporter is taking down
everything we say --

on nt hw NR

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 8

A. Yes, sir.

Q. -- and she cannot take down this
(indicating) or this (indicating).

Oh, sure. Yes.

Right. So be sure to answer.

Yes, sir.

Let me know if you need a break.
Yes, sir.

. It's probably going to be after
you answer the question.

A. Oh, yeah. Yeah.

Q. All right.

A. Understood.

Q. And if you don't understand a
question, I'd like for you to let me know
before you answer it.

A. Sure.

Q. Okay. If you need clarification,
or you're not sure exactly where I'm going,
then just let me know. Have you ever given a
deposition?

A. No, sir.

Q. Okay. You're aware that Brad

O>Oro>

Page 9
Gray's estate is a defendant in this case?

A. Yes, sir. I believe I read that,
yes, sir.

Q. Allright. And you know we're
here to talk about the deaths of Paige
Mitchell and Kaci Mitchell this morning;
right?

A. Yes, sir.

Q. Allright. Let me start by
getting your full name.

A. Kenneth Wade, W-a-d-e, Robertson,
R-o-b-e-r-t-s-o-n.

Q. Are you known by any other name?

A. Ken.

Q. And what's your date of birth?

A. 1 -- well, January 5th, 1966.

Q. And what's your current home
address right now?

A. 925 County Road 67, and that's
Moundville, 35474.

Q. What sort of professional
organizations, if any, do you belong to like
FOP?

3 (Pages 6 - 9)

Veritext Legal Solutions

877-373-3660

800.808.4958
aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 10

A. None.

Q. You don't belong to FOP?

A. No, sir.

Q. Are there any that you've ever
belonged to?

A. No, sir.

Q. Like International Association of
Chiefs of Police?

A. Well, like I said, not the
International Association but I was a member
of the Alabama Chiefs of Police when I was --
when I was --

Q. What's the name of that
organization?

A. AACOP, Alabama Association of
Chiefs of Police. It's -- AACOP is the
synonym [sic] for it.

Q. Allright. I haven't heard of

that one. Where do you go to church?
A. We go to the Highlands.
Q. Here in Tuscaloosa?
A. Yes, sir.
Q. What about any sort of fraternal

Page 11
groups, clubs or anything like that?
A. No, sir.
Q. No yachting association, nothing
like that?
A. No, sir.
Q. Have you reviewed any documents to
prepare for this today?
A. The only documents I looked at
were the Exhibit | through the -- just the
initial reports and then the regulations.
That's the only thing that I've looked at.
MR. GAILLARD: The Bates labeled
documents.
MR. MCCULLEY: Okay. All right.
Can we get a copy of that, the rules and
regulations of the Moundville Police
Department?
MR. KINNEY: Sure. Yeah. Has
that not been provided to you?
MR. BURROUGHS: It's Bates stamped
but we've not seen this.
MR. KINNEY: All right. Yeah, of
course.

l
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

aan fw Ne

NNN Ne Se ee Se eS Se ee
Whe CoO mWAIDH WHR CO 'O

Page 12

Q. (BY MR. MCCULLEY:) Okay. Mr.
Robertson, you've just shown me that you
reviewed the rules and regulations of the
Moundville Police Department prior to your
deposition today?

A. Yes, that document there, yes.

Q. Right. Were those in effect at
the time of the death of Paige Mitchell and
Kaci Roberts?

A. Not all of them were. There are
some in there that I wasn't aware of that
aren't -- that I didn't know anything about.

Q. Fair enough.

A. So it may be something that was
put in place after I left.

Q. So what you looked at is what's
current today?

A. I'm assuming, yes, sir.

Q. Okay.

A. Yes, sir. I'm not sure when they
were put in place, but some of that wasn't
familiar to me when I was chief.

Q. Allright. And the other document

Page 13
you looked at, was that the court record --
MR. GAILLARD: Yes.

Q. -- from Bradley Gray's case file?

A. I'm not sure what the title is.
It would just be these documents here, the
report, the arrest warrant for Brad Gray, the
deposition. I think it's Ray versus
Moundville 001 to Ray versus Moundville 023.

Q. Okay. All right. When did you
first become a police officer?

A. 1997,

Q. And where was that?

A. McKenzie, Alabama.

Q. K-e-n-z-i-e?

A. No. M-c-K-e-n-z-i-e, yes.

Q. Okay. And how long did you work
there?

A. Iwas there through the academy.
I was there probably six months. I moved to

Moundville.

Q. So you went to work in Moundville
in '97 or '98?

A. Yes, sir, ninety -- I can't

4 (Pages 10 - 13)

Veritext Legal Solutions

877-373-3660

800.808.4958
on~rnu & Whe

Oo

10
11
12
13

Page 14

remember exactly, but it was '97 or '98. I
worked there two years, and then I went to the
sheriff's office.

Q. Allright. You mentioned the
academy. McKenzie paid for you to go to it?

A. They did.

Q. Okay.

A. Bay Minette.

Q. So did you have any law
enforcement training at all before you went to
the academy?

A. No, sir.

Q. Okay. And then after you got the

14 job at McKenzie and after you completed the

15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

academy at Bay Minette, did you have any other
training?

A. Oh, I've had -- I mean, that's
kind of -- I mean, I've had training, good
gracious, twenty-two years of it. Yeah. |
mean, we've had twelve hours of training per
year, as you know, but, you know, a lot. I
could go over it and over it and over it, but
there's just files of it. You know, over

Page 15

twenty-two years -- you know, we're required
to have twelve CEUs a year, so -- and then I
was in the Chief of Police Conference, in
their classroom for ten years. So I had
almost 480 hours of -- I mean, excuse me,
almost 260 hours of training. I didn't

quite -- I think I was a few hours short of
that, but --

Q. Do you have records of that?

A. Sure. Yes. There are records of
that, yes, sir.

Q. Do you have them?

A. I[--I don't know. I could
probably -- I don't know if I would have a
complete record of that, but maybe we could
get them.

Q. Who would have them?

A. Chief conference. The Chief of
Police Conference, the leadership of them
should be able to --

Q. What's that?

A. It's the association for all the
chiefs of police in the state of Alabama.

on nt hw NR

oO

10
11
12

Page 16

Q. Back to AACOP?

A. Yes.

Q. Okay.

A. Yes. And, you know, they -- of

course you're required to have different CEUs
when you're in management and leadership
called executive CEUs, so they provide those.
And they have a law enforcement executive
program that you're in when you're there.
Those classes are reaching you toward that,
SO --

Q. Well, while I'm not surprised, I

13 just have to tell you that when I was in law

14
15
16
17
18
19
20
21
22
23

aan fw Ne

10
1]
12
13
14

16
17
18

20
21
22
23

enforcement a hundred years ago --
Yes, sir.
-- there was no academy.
Wow, that's been a long time ago.
I was grandfathered in.
Yes, sir. Yes, sir.
And so the last thing on their
mind i is continuing education. They just
wanted to get us some training.

A. Yes. Yeah, it's all CEU based

OPOPO>D

Page 17
now. Everything has got to have it.

Q. During that period of time, can
you remember whether you ever got any training
on securing evidence pretrial?

A. I'm sure at some point, I can't
remember exactly a date, but I'm sure at some
point we certainly would have covered that at
some point. There should be a record of that.
But I can't -- I can't sit here and say, yes,
on this date I did.

Q. I can't remember either. During
that period of time, did you ever have any
training on the disposition of articles being
held for evidence at the conclusion of a
trial?

A. I can't recall if I had anything
like that or not.

Q. Okay. Did you ever have any
training specific to firearms as evidence?

A. I mean, that's kind of a broad
question. I don't know. Do you mean a
description of firearms or --

Q. Yeah.

5 (Pages 14 - 17)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

—
AB Whee Oo

16
17
18
19
20
21
22
23

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 18

A. I mean, throughout the
twenty-something years, yeah, we've had --
I've had some sort of training in firearms,
you know, either by description or, you
know --

Q. Identification?

A. Right. Yeah, how to handle them
through the ATF and that kind of thing.

Q. Okay. Have you ever had any
training specific to returning handguns to the

l
2
3
4
5
6
7
8

9
10

owner after the case is concluded in some way | 1

or another?
A. I don't recall any training of
that nature that specifically said how to
return it.
Q. Okay. All right. You said that
you went to Moundville for a couple of years

in --
A. Yes, sir.
Q. All right.
A. I worked for Moundville for

approximately two years, and then I went to
Hale County Sheriff's Office.

Page 19

Q. And that would have been?

A. What, '99, 2000. I was there
until 2006 before I went back to Moundville as
the police chief.

Q. And you're sure that's 2006?

A. Yes, sir, because that was an
election year, 2006 to 2016.

Q. Allright. And then you stayed
with Moundville until when?

A. 2016.

Q. Were you not there in January of
2017?

A. No, sir. I left there in
September of 2016.

Q. So you weren't there when the
Mitchells were killed?

A. No, sir.

Q. In 2016 did you go back to the
sheriff's office?

A. Yes, sir, I did. I think that was
October.

Q. And you're still there?

A. Yes, sir, I'm still employed by

12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 20
the sheriff's office.

Q. Before 1997 when you went to work
in law enforcement for the first time, what
did you do?

A. I worked for a trucking company.

I did mechanic work, that kind of thing. I
worked on a farm. Actually the mayor that
hired me --

Q. Right.
A. -- he kind of got me in it, so --
Q. What was the mayor's name?
A. Calvin Wright. He's deceased,
but --
Q. And he was mayor where?
A. McKenzie. He was also the owner

of the trucking company that I worked for.
Q. But you didn't drive for the
trucking company?
A. Huh-uh.
Q. How long did you work for him?
A. Man, you're getting back there
now. Two, three years.

Q. Do you remember the name of the
Page 21

company?

A. Wright -- that I worked at?
Wright & Son Trucking.

Q. And that was in McKenzie?

A. No, that was in Tuscaloosa.

Q. Oh.

A. Uh-huh.

Q. Okay. And before that?

A. Horton's Auto Parts, I believe.

Man, that's way back there. I don't know what
year that was.

Q. That's here in town, too?

A. Yeah, it was out on 215 out there.
It's gone now, but -- it was a junkyard at one
time.

Q. Yeah. And before that?

A. That's just too -- I don't -- I
don't remember.

Q. How long were you at Horton's?

A. Not very long. Maybe a year,
something like that.

Q. All right.

A. Man, I can't remember. I can't

6 (Pages 18 - 21)

Veritext Legal Solutions

877-373-3660

800.808.4958
Page 22

1 remember. l
2 Q. Allright. Your employment at 2
3 Moundville ended twice; correct? 3
4 A. Yes. 4
5 Q. Allright. And when you went from 5
6 Moundville to the sheriff's office in 2000 -- 6
7 A. Uh-huh. 7
8 Q. -- why? 8
9 A. Justa change of job. I mean, I 9
10 don't remember. You know, I had some friends 10
11 that worked there, you know, and just kind of 11
12 be over the -- worked through the County 12
13 instead of through the City, you know, kind of 13
14 opened up and to be able to... 14
15 Q. Who was the sheriff then? 15
16 A. Larry Johnson. 16
17 Q. Allright. And then you went back 17
18 to the City -- 18
19 A. Yes, sir. 19
20 Q. -- in 2006? 20
21 A. Yes. 21
22 Q. Why? 22
23 A. Iran for sheriff in '06 23
Page 23
1 against -- it was myself and the chief that |
2 was in Moundville is the sheriff now. Him and 2
3 Iran against each other, the one -- the guy I 3
4 work for now. And so when that -- when he 4
5 won, I just kind of went up there and applied 5
6 for his job and got -- you know, took his job. 6
7 Q. Allright. He had been chief at 7
8 Moundville? 8
9 A. He had. 9
10 Q. What's his name? 10
1] A. Kenneth Ellis. 1]
12 Q. He's still sheriff; right? 12
13 A. Yes, sir, he is. 13
14 Q. And then you went to work for him 14
15 in'16? 15
16 A. Yes, sir, I think it was October 16
17 of '16, yes, sir. 17
18 Q. Allright. Why? 18
19 A. Because I was fired from 19
20 Moundville Police Department. 20
21 Q. Why were you fired? 21
22 A. Well, that's a good question. 22
23 There was many accusations, but I don't know 23

Page 24
the exact reason. I guess just they didn't
need me anymore. They were headed ina
different direction. I really -- they never
really offered me an explanation at the end.
Who was the mayor?

Tony Lester.
Is he still there?
Yes, sir. Yes, sir, he is.
He never told you directly why?
In the beginning -- in the
beginning he made some accusations of some
things. And then he -- but at the end when we
actually had the due diligence for them to
have the two-thirds vote, there was nothing
offered. It was just kind of, you know, my
attorney said -- had some things to say. They
didn't have anything to say. Then they took a
vote and that was it.

So I don't really -- in answer to
your question -- to fairly answer your
question, I have no -- I don't know why. I
know there were some accusations, but I don't
know why in the end --

PO POP

Page 25

Q. What have you heard? And I
sympathize with what you're saying because
when a girl breaks up with you, you don't know
why. You just know it's over.

A. Yes, sir.

Q. What did you hear?

A. What I can offer you is originally
when I was called into the mayor's office, he
stated | had forged a document. And when I
rebutted that, then I was sent home on leave.
And then, you know, all -- everything else
took place and they had a -- they had an audit
at the office by some sheriff out of Kentucky.
And I mean, you know, it was just a whole
big -- I want to use the proper word, but it
was just a whole messy thing.

And then, you know, they set the
due diligence here, what I call it, the
hearing to go before the mayor and the
Council. And of course I was there and
present. They didn't mention any -- any
reason. They didn't say this is why or
anything like that. We just had -- you know,

7 (Pages 22 - 25)

Veritext Legal Solutions

877-373-3660

800.808.4958
on~rnu & Whe

bi a i i i
Whe ocwmraDA wb wWhHe Ce

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 26

we had our say and I was basically there
anyway to clear my name because I knew my job
was futile. It was futile at the first four
years. I wasn't trying to do that. I was
just trying to clear my name from things that
had been said, so -- but nothing was said and
they took a vote and they decided to go in
another direction, and so here I am.

Q. What was the document?

A. It was a -- it was a reserve -- a
test, so to speak, that the reserves took to
say they could be reserves. It's -- I don't
even know how -- it's just like a two or three
little page test that they tested. And the
document that he had, which I only looked at
it for this long, I mean, I was never afforded
the opportunity to look at it. Well, you
forged it and, you know, blah, blah, blah.
But I do know that it was a -- it was a test
for the reserves, some kind of aptitude test
or -- you know, I didn't handle the reserves.
The assistant chief handled the reserves, so
it was an aptitude type, you know, test can

Page 27

you do good as a reserve type thing. That's
what that was.
What was the allegation, that --
The allegation was --
-- you signed somebody's name --
Yes, the --
-- or took the test.
The allegation was that I had
forged the document. And I know that sounds
crazy, but beyond that, I don't know.

Q. Okay.

A. I didn't see it again other than
that first day when I was suspended. I didn't
get to see the document again. They didn't
show it to me in the hearing or the due
diligence hearing or anything, so I don't
know. I mean, I did get -- I did have it in
my hand in that office and looked at it but,
you know, I don't know what he was insinuating
I forged or whatever. But that was the case.

Q. Was it discussed in the hearing?

A. No.

Q. How many police officers were

>OPO>O

I
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

aa
Me ©

13
14
15
16
17
18
19
20
21
22
23

Page 28

there when you were chief?

A. At maximum, we had -- at one time
we had eight, I had eight maximum.

Q. You say you left in October of
'16.

A. September.

Q. Okay. September of '16.

A. Yes, sir.

Q. And you went to work for the --

A. Sheriff's office.

Q. -- sheriff's office in October?

A. That's correct.

Q. After October, did you learn about

personnel changes at Moundville?

A. Like the new chief and that kind
of thing?

Q. Anything.

A. Oh, yeah. Yeah. I mean, it's a
little, small county. Yeah, of course we
knew. They got a new chief, new assistant
chief, new officers.

Q. Allright. Tell me, if you can,
who worked in the Moundville Police Department

Page 29

in January of 2017 when the Mitchells were
killed.

A. That I know for a fact --

Q. Right.

A. -- you know, I'm not going to
guess. I know they hired a new Chief Banks.
No, scratch that because I don't -- I can't
remember if he was there yet or not. Keith
Burch.

Q. Spell that for me.

A. B-u-r-c-h. K-e-i-t-h, B-u-r-c-h.
He was the assistant chief. He was the acting
chief, but I cannot remember when they hired
the chief so I don't want to say that without
being very sure.

Q. Was he your assistant chief?
A. He was, yes, sir.

Q. Okay.

A. Timothy Dillard.

Q. All right.

A. Lamarcus Mayes.

Q. Is that M-a-y-s?

A. M-a-y-e-s. Daniel Pence.

8 (Pages 26 - 29)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

PR i i i i
Whe Too Au kw NHN Oo

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 30

Q. P-e-n-c-e? l
A. Correct. And Tommy Muckenfuss. 2
Q. Help me out. 3
A. M-u-c-k-e-n-f-u-s-s. 4
Q. So you're sure of these five? 5
A. I'm sure of those five, yes, sir. 6
But I'm not sure -- because, you know, I 7
didn't -- there's a lot of animosity there, so 8
I didn't really -- I wasn't on the inner 9
circle -- 10
Q. Sure. 1]
A. -- of what was going on. It's 12
just everything I heard on the outside was -- 13

but I'm sure they were there because they were 14

there when I was there and I know they were 15
still there, so -- now, they were employed 16
there. I don't know if they had anything to 17
do with any part of what you asked me. They 18
were employed with Moundville at the time. 19
Q. Did any of these other four hold 20
any rank? 21
MR. GAILLARD: Are you asking at 22

the time of January 2017 or -- 23

Page 31

A. Yeah. ]

Q. (BY MR. MCCULLEY:) Yes. 2

A. Other than Burch, I don't think 3
anybody held any rank other than Chief Burch. 4
Q. Were these guys all there when you 5
were there? 6
A. Yes. Timothy Dillard was there a 7
very short time after I arrived. Yeah, they 8
were all there when I was there. 9
Q. Did they hold any rank while you 10
were there? 11
A. No, other than Chief Burch. 12

Q. Okay. And you said the maximum 13
size while you were there was eight? 14
A. Yeah. I think at one point 15
between 2006 and '16, I had had eight 16
employees at some point but I can't remember 17
when and I don't -- you know, things were so 18
fluid and changed. 19
Q. Were some of them part time? 20

A. We cut out part time in probably 21
2011, so I don't think after that we ever had 22
any part time. And I'm sure I'm forgetting 23

Page 32
someone who worked there, but I can't -- my
mind is -- you know, it's so hard to --

Q. Sure. Who was the -- while you
were chief --

A. Yes, sir.

Q. -- who was the custodian of
evidence for your department?

A. That would have been myself. That
would have been the chief.

Q. Okay. Did you have a safe or a
lockbox or something?

A. We had a -- at one time Moundville
had a jail. And when that jail closed, we
took that jail. So there was three
independent cells and we took that and used
that for evidence.

Q. Sure.

A. So it had a big metal door on it
and cell doors. And then inside each one had
a little locker for each officer. So that's
how that was -- and if they needed something,
you know, I had the key. We got the evidence
out and --

Page 33

Q. You had the only key?

A. I did have the only key, yes, sir.

Q. Okay. But they had separate areas
inside?

A. They did.
Q. Okay.
A. They did.

Q. But in order to preserve the chain
for evidentiary purposes, you Kept the only
keys?

A. Yes, sir.

Q. Okay. Describe for me the
physical facilities of the police department,
and the question I have written down to ask
you is, did you have an office? But I'd
really like a little more than that.

A. Okay. We had the old library, so
the physical -- it was in the corner of the
city hall, attached to the city hall, a part
of the city hall. When you came into our
department, to the right was my office. Then
there was a small clerk's office, Ms. Sparks.

Q. Is that a police clerk?

9 (Pages 30 - 33)

Veritext Legal Solutions

877-373-3660

800.808.4958
A. That is a police clerk, yes, Ms.
Sparks. There's a records room behind her or
a file room, let me say that. And then to the
left were officers’ little cubicles. Then I

sergeant's office.

Q. Okay. Who was the sergeant?
A. Well, [had acouple. At one time

1
2
3
4
5 had an assistant chief's office and a
6
7
8

Page 34

on nt hw NR

9 Landry Donaldson was a sergeant. And before 9
10 that Jason Hughen I believe was the sergeant. 10
11 Q. Spell his last name for me. 11
12 A. H-u-g-h-e-n. 12
13 Q. Okay. This policy and procedure 13
14 manual that you read before you came today, is 14
15 that the only manual that you had at the 15
16 police department? 16
17 A. Well, that -- like I said, some of 17
18 that, yes. That is the basic layout and type 18
19 of manual that we had and we run off 19
20 directives, you know, where we may -- I may 20
21 put out a directive that would count as 21

22 overridden or -- you know, we -- that's how we = 22

23 ran the department is by directive -- 23
Page 35
1 Q. Okay. ]
2 A. -- 80 -- 2
3 Q. Because they were more responsive? 3
4 A. Well, sometimes things you have to 4
5 do now. You know -- 5
6 Q. Right. 6
7 A. -- sometimes -- or sometimes 7
8 things have to fluidly change because 8
9 something might not be -- something might have 9
10 changed legally or whatever, so you have -- 10
11 Q. Right. 1]
12 A. -- to make sure that's known. 12
13 Q. Who drafted this? 13
14 A. I'm not sure. I don't know who 14
15 drafted that. I'm not really sure. 15
16 Q. Do you know if it was drafted by a 16
17 police department employee? 17
18 A. I don't. 18
19 Q. Do you know whether it was drafted 19
20 by a member of the city council? 20
21 A. I don't. I can't say. I didn't 21
22 draft it so -- | mean, I didn't physically 22
23 write that -- write that manual for the police 23

877-373-3660

Page 36
department.

Q. Who's responsible for changes to
it?

A. Well, you know, at the time if
there was any changes in the police
department -- let me say this, if there was
any changes in the police department, it
should have been my responsibility to do that.

Q. So if there were changes, you
would have made them?

A. Not necessarily.

Q. Who would have made them?

A. Well, I mean, the mayor could have
made a change. I mean, he has the authority
to make a change.

Q. Right.

A. I'm assuming attorneys could have
made changes in it, but --

Q. But if they do that, you'd know,

as chief?
A. I'm suppose to, yes, sir.
Q. All right.
A. That should be something that I'm

Page 37

supposed to know.

Q. Is there a police commissioner on
the city council?

A. I don't think there's any -- I
don't know how they officially handled that.
At one time there was a police committee and
it had like a couple of council members on it.
They changed -- it changed from time to time,
but I don't know what the official -- I don't
know if they officially had a police
commissioner or a police just for that.

They had one for the fire

department and one for the street -- a couple
for the street department that handled, I
guess, you know, things that needed to be
handled if you had to go to somebody.

Q. With whom on the council did you
have the most direct contact?

A. Thad contact -- at one time I
probably had contact with all of them. I
don't think I directly had just one council
member that I went to. You know, there were
several of them. Just depending on the

10 (Pages 34 - 37)

Veritext Legal Solutions

800.808.4958
Page 38

1 problem or what the situation was may have l
2 been the one I approached. I don't -- you 2
3 know, I -- 3
4 Q. Did you interact more with Mayor 4
5 Lester? 5
6 A. Yeah. Yes. Yes, sir. Of course, 6
7 you know, I answered to him directly. He was 7
8 over day-to-day operations. You know, if 8
9 you're -- yes, I had -- I -- when I had 9
10 something going on or something was going to 10
11 be put to me or put to change or whatever, 11
12 yes, I would go through the mayor. 12
13 Q. Right. And was he mayor when you 13
14 left? 14
15 A. He was, yes, sir. 15
16 Q. Tell me again why you left. 16
17 A. I was fired in September of 2016. 17
18 Q. And who's chief there now? 18
19 A. Toby Banks. 19
20 Q. Does he use some version of this 20
21 manual now, to the best of your knowledge? 21
22 A. [assume he does, yes, sir. 22
23 Q. Okay. 23
Page 39
1 A. Ican't say that for sure because ]
2 I don't have any part of the inner workings, 2
3 but I'm sure he does. 3
4 Q. What do you know about the 4
5 investigation into the Mitchell's murders? 5
6 A. Zero. I've never had -- I don't 6
7 know any -- I've never had any kind of 7
8 dealings with the investigation whatsoever. I 8
9 didn't -- I don't -- you know, I don't have -- 9

oS
—
oS

I don't know any of the official stuff. I've
never seen any of the official stuff other
than these documents that we're discussing
now. I don't know who did what other than

—_
—_
—_—

bo
—
bo

tad
—
La

14 maybe seeing them on TV or just knowing that, 14
15 you know, he took the pictures or what because 15
16 I didn't know that, but -- 16
17 Q. Did you go to the scene? 17
18 A. No, sir. 18
19 Q. Do you know who ran the 19
20 investigation? 20
21 A. I -- see, that's the -- I can't 21
22 remember if -- let me say this. If Chief 22
23 Banks was there at the time, then he would 23

Page 40
have ran the investigation. But I cannot for
the life of me remember if he was there in --
I don't want to put him there if he wasn't
there and I can't remember when they hired
him. Because it was -- you know, a couple of
months they went through the process, so I
can't remember but I'm believing he was. I
believe he was there, Chief Banks.

Q. Okay. And I understand you don't
know who ran the investigation.

A. No, sir, I do not know who ran the
investigation for sure.

Q. But you believe that Moundville --

A. Well, I would believe that because
it was in their jurisdiction and, you know,
that would be --

Q. Okay. And if not Toby Banks, then
we would guess Keith Burch; right?

A. Yes, that would be -- yes, that
would be a good assumption because he was
acting chief or whatever. I don't know if
they actually officially made him acting
chief, but he was doing that capacity.

Page 41

Q. Soin Hale County, the sheriff
allows a city police department to
investigate?

A. Well, now with that being said,
the sheriff's department had some part in
that, but I don't know. You asked me
infinitive, definite, but I don't know. I
know that the sheriff's investigator was
there. I know that. But to what extent that
he had -- you know, and I can't say that the
sheriff's department led the investigation
because I don't know that.

Q. Sure.

A. I've never seen anything to do
with that.

Q. Well, I'm just going on my
experience.

A. Right. Right. You know, our
sheriff -- our sheriff allows -- he doesn't
step on toes. He offers his assistance as
help, whatever we can do. But he's never
going to go in and say, hey, that's mine.
He's not going to do that especially if those

11 (Pages 38 - 41)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

PR i i i i
Whe Too Au kw NHN Oo

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 42

people are capable. I mean, he's just not
going to do that, you know.

Q. Okay.

A. You know --

Q. That would have been Sheriff
Ellis?

A. Yes, sir.

Q. And who was the investigator, if
you know?

A. Lieutenant Jeames.

Q. Spell that.

A. Or at the time -- it may have been
Sergeant Jeames at the time. I don't
remember. Jeames, J-e-a-m-e-s.

Q. Is he still with the sheriff's
department?

A. He is. He's a lieutenant with the
sheriff's office, yes.

Q. Based on what you've told me --

A. Yes, sir.

Q. -- some of my next questions
aren't going to make any logical sense.

A. Yes, sir.

Page 43

Q. But I'm going to ask them
anyway --

A. Sure.

Q. -- because we're taking testimony.

A. Yes, sir.

Q. Do you agree that Brad Gray shot
and killed Paige and Kaci Mitchell?

MR. GAILLARD: Object to the form
of the question. You can answer.

A. Yes.

Q. (BY MR. MCCULLEY:) Do you agree
that Gray killed Paige and Kaci Mitchell using
a pistol that the Moundville Police Department
had confiscated and later returned to him?

MR. GAILLARD: Same objection.

A. No, sir, I don't agree, they
didn't confiscate it. But I do agree that the
pistol was used, to my knowledge. I don't
know that for a fact, but I don't -- I don't
believe it was ever confiscated. That term --
I'm not saying --

Q. Okay.

A. -- we -- I'm not saying they

eo~ WN WN

—
wm WH CO

16
17
18
19
20
21
22
23

aan fw Ne

NNN Ne Se ee Se eS Se ee
Whe CoO mWAIDH WHR CO 'O

Page 44

didn't have it in their possession. But it
wasn't confiscated. That's kind of an
official term, whereas we filled -- I mean --

Q. Tell me about that distinction
that you're making in your mind.

A. The distinction I'm making in my
mind is that when -- if an arrest is made and
the weapon is not used as evidence, the weapon
is not being condemned or confiscated, it's
not on the person of the person being
arrested, you know, if it's taken from a house
or something like that via warrant, then we
can -- then that's what I consider to be
confiscated.

Q. All right.

A. The distinction is if we just take
the weapon for safekeeping because we arrested
someone, we either don't want the weapon to
get stolen or we don't want -- you know, we
don't want a rifle sitting outside if we
arrest somebody that's hunting. So that
weapon is taken into custody but it's not
necessarily confiscated or moved upon legally

Page 45

in the court to keep it.

Q. Okay. All right. Do you know
whether the pistol that Gray used to kill
Paige and Kaci Mitchell was ever in the
custody of the Moundville Police Department?

A. That's an -- let me say this. How
can | put this? I'm not sure -- yes, there
was a pistol taken from Brad Gray that was in
custody of the Moundville Police Department at
one time, but I'm not sure if we're talking
about the same pistol, so it's hard for me to
distinguish whether the pistol you're
referring to killed her was the same pistol
that we had in custody.

Yes, we did have a -- there was a

pistol of some kind that was in custody from
an arrest they made with Brad, yes. That -- I
agree with that, but I don't know if it's the
same pistol. I want to clarify that because I
never -- nobody has ever showed -- I don't
know. I wasn't privy to the investigation.
All [ have is just what I've read and what
someone said, you know, what, you know,

12 (Pages 42 - 45)

Veritext Legal Solutions

877-373-3660

800.808.4958
on~rnu & Whe

bi a i i i
Whe ocwmraDA wb wWhHe Ce

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 46

someone said about it.

Q. Okay. Then you would agree that
at some point in time a pistol was taken from
Brad Gray into custody?

A. I would -- I would agree that a
pistol was taken from Brad Gray's property and
placed in custody of the Moundville Police
Department, yes, sir.

Q. And you would agree that it was
returned to him?

A. I would agree with that, yes,
sir --

Q. Okay.

A. -- it was.

Q. Allright. Do you know when it
was taken from him?

A. It was taken -- to the best of my
knowledge, the time of arrest --

Q. Is it in there (pointing)?

A. -- would have been I believe July
of 2015.

Q. All right.

A. Let me make sure. (Reviewing

Page 47

document.) Yeah, it looks like July of 2015.

Q. Okay. And can you tell from any
of these documents or do you know when it was
returned to him?

A. Ido. It was returned probably
the second week of August of 2015. That's a
rough guesstimate, but, yeah, it's right in
there within a few days.

Q. So it's your testimony that it was
returned to him prior to his conviction?

A. Yes, sir.

Q. Who returned it to him?

A. That was me. I did.

Q. Who arrested him?

A. It looks like Lamarcus Mayes,
Officer Mayes. He got the warrant. He did

the deposition, so it looks like he arrested
him. He also did the initial incident/offense
report, it appears.

Q. You didn't arrest him?

A. No, sir.

Q. Okay. When did you learn that he
had been arrested?

eo~ WN WN

10
11
12
13
14
15
16
17
18
19
20
21
22

aan fw Ne

T1InuonfPWNe TCO

18
19
20
21
22
23

Page 48

A. I don't remember an exact date,
but what -- as far as the arrest. But I was
in the store when I came back from conference,
a day or two after I had come back from
conference and he was in there and he was very
boisterous and loud. He was very angry that
they had taken a pistol from him out of his
house. He was arrested outside. They went in
his house and got the pistol. He was very
angry that they done that, said they didn't
have the right to do that and, you know, I'm
going to sue you and blah, blah, blah. And,
you know, I had to calm him down, told him,
look, let me check into it, let me see what's
going on and we will rectify the situation,
whatever that may be. So that's how it
started. That's how...

Q. And how long was that after his
arrest?

A. That date was -- the reason I
remember is because I had just come back from
conference in August, and | had come into the
store to get -- this is going to sound stupid,

Page 49
but I missed the coffee. The coffee down on
the beach is all terrible. So that's how I
remember that. He came in -- I can even tell
you, it was probably around nine o'clock in
the morning because he worked for a company
that came in that store every morning. All
those guys come in about 9:00 in the morning
on break. And so there was a line of those
guys there and that's when he went to, you
know, raising Cain with me.

So that's when | kind of started
looking at what happened because I wasn't
aware of every arrest that was made.

Q. Sure.

A. But that's when I kind of started
looking into what it was and what happened and
how -- you know, how it went down.

Q. Can you tell me about how long
after the arrest that was?

A. After the arrest?

Q. Right.

A. He was arrested in July and this
was August. I don't know, a month?

13 (Pages 46 - 49)

Veritext Legal Solutions

877-373-3660

800.808.4958
Page 50

1 Q. Okay.
2 A. Maybe. You know, something close,
3 but I can't give you an exact date.
4 Q. So he was still hot about it a
5 month later?
6 A. Oh, yeah. Yeah. And, you know,
7 he was hot before that. He just didn't get to
8 me, you know.

9 Q. In that investigation Paige
10 Mitchell made a statement. Did you go through ‘10

on nt hw NR

oO

11 that file at some point? 11
12 A. I'm sure I did. I can't sit here 12
13 and say, yeah, I remember, but I'm sure | did. 13
14 When I was looking into, you know, what the 14
15. situation was, this would have been the way I 15
16 would have found out. 16
17 Q. And you wouldn't have had the 17
18 court records, but you would have had the 18
19 police department -- 19
20 ~A. Right. 20
21 Q. -- records -- 21
22 A. Right. 22
23 Q. -- right? 23
Page 51

1 A. Just the police report and, you ]

2 know, talked to the assistant chief or talked 2

3 to whoever it was that I might have talked to 3

4 and just kind of get the story, find out 4

5 what's going on. 5

6 Q. And that would have been in 6

7 August, early August? 7

8 A. Yes. Well, middle of August. 8

9 Yes, sir. Yes, sir, that would have been. 9
10 Q. To the best of your knowledge, was 10
11 Lamarcus Mayes there by himself? 11
12 A. To the best of my knowledge, Mayes 12
13 was there by himself, according to the 13
14 paperwork. Now, Landry Donaldson endedup 14
15 with the pistol because I actually got it back 15
16 from him. Now, how that -- 16
17 Q. You got it back from Landry 17
18 Donaldson? 18
19 A. He --I went to him, yes. Let me 19
20 tell you how -- let me explain this. 20
21 Q. Okay. Do, please. 21
22 A. When I looked at this, I had some 22
23 real concerns about the way we took the 23

Page 52
pistol. All right. The pistol was in the
house. We went in the house. It's basic
police stuff, no search warrant. You can't --
you know, we already had situations going on
prior to that with lawsuits, so I disagreed
with the way they took the pistol. So, in
other words, we didn't have any legal reason
to keep the pistol. There was zero legal
reason to keep it. It wasn't taken off of
him. It wasn't used as evidence. It wasn't
being confiscated. So they didn't have a
legal reason to keep it.

So that's -- when I say I got it

back from Landry, that's how it was returned.
It had to come from him. And he was --

Q. Where did he have it?

A. I don't know. He just -- he just
brought it and gave it back to me.

Q. To your knowledge, it wasn't in
the lockup?

A. No. To my knowledge, it was not
in the lockup.

Q. At that point in time, was your

Page 53

department permitting officers to patrol solo?
A. I'msorry. Do what?
Q. Were they permitted to patrol solo
or their shift solo without another officer?
A. Yes. Yes.
Q. Okay.
A. Yes.

Q. But was it also common for two to
be on duty at the same time?

A. It was. It was sometimes more
than that. You know --

Q. Sure.

A. -- it's a small place and
sometimes guys just worked over just so they
could work over, you know.

Q. Sure.

A. Yeah, it's common. They're -- you
know, and I don't -- you know, I would sit
here and tell you, but I don't know for a fact
if Donaldson was on the scene or not at the
time of the arrest. I don't know that.

Q. Do you know who went in the house?

A. According to this report right

14 (Pages 50 - 53)

Veritext Legal Solutions

877-373-3660

800.808.4958
Page 54 Page 56

1 here, it was Mayes. 1 anyway, I didn't need a lawsuit.

2 Q. I want to make sure I get this 2 So after I looked at it, and as

3 point. It's your testimony here today that 3 the chief of police I made the determination,

4 the pistol was not evidence in that 4 hey, you know, we don't have any legal reason
5 misdemeanor that -- 5 to keep the gun, none. So we returned it.

6 A. That's correct, that they never 6 Q. Do you know where the -- I think

7 used it as evidence. They never used it as -- 7 Brad Gray was charged with harassment, DV?
8 they never tried to confiscate it at all. My 8 A. Yes, sir, third.

9 understanding was the pistol was taken because 9 Q. Do you know where that happened?
10 it was laying there and they didn't want 10 A. Other than just reading the

11 nothing to happen to it. 11 report, I don't. It looks like she was at Mr.
12 Q. And it's your testimony that it 12 Gray's residence. It happened at his home.
13 wasn't in the City's lockup for evidence? 13 Q. Was that about a car?
14 A. No, that is not my testimony, 14 A. Yes, went to residence to get her
15 because I'm telling you, my testimony is I 15 vehicle and other belongings, yes, sir.
16 don't know. 16 Q. Do you recall whether he used the
17 Q. Well, if you had the only keys to 17 pistol in the commission of that offense?
18 the evidence lockup, wouldn't you know if 18 A. I don't.
19 that's where it came from? 19 Q. Is there anything in that --
20 A. I would. 20 A. There is. It states in here that
21 Q. Okay. Fair enough. 21 he was in possession of a pistol at the time
22 A. My assumption is that the weapon 22 and had it in a holster and kept saying he was
23 came out of Landry's office if you're looking 23 going to harm her.
Page 55 Page 57
| for where it was brought from. I didn't see ] Q. Okay. And that's her statement;
2 him bring it from there, but I'm assuming 2 right?
3 that's where it was. 3 A. That's her -- well, Officer Mayes
4 Q. Where does Landry Donaldson live? | 4 wrote it in the deposition. So is it her
5 A. Where does he live? 5 statement? I think there's one -- see if that
6 Q. Yes. 6 says the same -- yes, she signed it, but
7 A. In Moundville. 7 Officer Mayes wrote it.
8 Q. Okay. Is he still on the police 8 Q. So there was a pistol used?
9 department? 9 A. No, there was -- he was in
10 A. He is. He came back. He went to 10 possession of a pistol.
11 the sheriff's office for a while and then he 1] Q. Right.
12 came back or went back. 12 A. It doesn't say anything about him
13 Q. Did you ask him to bring you the 13 using it to do anything.
14 gun? 14 Q. It sounds like what happened was
15 A. Yeah. Yeah. I mean,I don'tknow — 15 that he was able to put it in the house before
16 my exact wording, but, yeah, I'm sure I did. 16 the police got there.
17 Because at the point when I decided that we = 17 A. I'm not sure.
18 had not -- we didn't have any legal reasonto 18 Q. I mean, that would explain that,
19 keep it and we had -- and, you know, that was 19 wouldn't it?
20 really a gray area whether we even took it 20 A. It's possible, yeah. I mean, he
21 legally or not to start with. That was really 21 could have put his pistol in the house.
22 aconcern of mine because I -- youknow,a 22 Q. And Donaldson or Mayes may have
23 fellow that's trying to hold onto his job 23 felt justified in going in and getting it?

15 (Pages 54 - 57)
Veritext Legal Solutions
877-373-3660 800.808.4958
Page 58 Page 60

1 A. Yeah. And I'm not saying that 1 concern was with Brad fussing like he was, he

2 they -- you know, I'm certainly not saying 2 had a valid point that they had no reason to

3 that they didn't feel justified. I'm saying 3 go in his house and get his pistol. He didn't

4 what's legal and what's not. 4 have it on him when they arrested him. And

5 Q. Right. 5 even though someone accuses you of something,
6 A. And asa chief, you know, that's 6 it's nota conviction. So I have to weigh in

7 alll can determine. I don't have the luxury 7 on all of that as well. Just because someone

8 of saying I don't think he ought to have it or 8 accuses you of doing something doesn't mean

9 I think he ought to have it. 9 you can't. And it's not illegal for him to

_
oS

have a pistol in a holster on his side on his
property. So I had to take all of that into

10 Q. I'm right there with you.
11 A. Once I find out about it, I have

—
—_

12 to handle it. 12 question when I made my decision.
13 Q. I'm right there with you. I'm 13 Q. Now, I may have asked you this
14 just wondering in my mind whether there may 14 before.
15 have been -- and | don't know there's a 15 A. Yes, sir.
16 question here. I'm just -- do you think it 16 Q. I did. You said that you're in
17 could have been evidence? 17 charge of evidence.
18 MR. GAILLARD: Object to the form. 18 A. Yes, sir.
19 Q. (BY MR. MCCULLEY:) Yeah. Letme 19 Q. Or were.
20 just restate that. Do you think the pistol 20 A. Were.
21 could possibly have been used as evidence? 21 Q. If you'll look one more time --
22 A. It was never -- 22 A. Sure.
23 MR. GAILLARD: Same objection. Go 23 Q. -- at that court record --
Page 59 Page 61

1 ahead. I'm sorry. ] A. Sure.

2 A. It was never booked in though. 2 Q. -- when was he convicted of

3 Q. (BY MR. MCCULLEY:) Okay. 3 domestic violence?

4 A. So my assumption would be no. 4 A. Let me look. Is that in here?

5 Q. Did you have a list of evidence 5 (Reviewing document.) Is that what I'm

6 that's booked in? 6 looking for? 8 September; is that right?

7 A. Yeah. They have a audit list they 7 MR. GAILLARD: 2015.

8 kept per -- per officer. 8 A. 2015.

9 Q. If they had put it on the list and 9 Q. (BY MR. MCCULLEY:) Were you in
10 put it in the lockup, would that have changed 10 court then?
11 your mind about whether it was evidence? 11 A. I was not.
12 A. Not necessarily, no, sir. I mean, 12 Q. When did you learn about this, his
13. based on the -- based on the information that 13 conviction?
14 [had at the time and based on -- because the 14 A. I don't know that -- I don't know
15 whole situation was based on the way that they 15 that I did. I don't know that I did learn of
16 got the pistol. If we want to get evidence 16 his conviction. You know, it happens a lot.
17 inside somewhere, if we want to get evidence, 17 We don't -- I mean, I don't necessarily track
18 we get a search warrant. We don't walk inand —-18 every case especially if it's not eventful.
19 get it. That's just not -- we cannot do that. 19 Q. Who would have been the police
20 And that draws a whole bunch of ire in the 20 officer that appeared to testify? Would that
21 police department when you start doing things 21 have been Mayes?
22 like that. 22 A. Yes, it would have been. He did
23 So, you know, that was my main 23 the affidavit -- I mean, the deposition. He

16 (Pages 58 - 61)
Veritext Legal Solutions
877-373-3660 800.808.4958
on~rnu & Whe

bi a i i i
Whe ocwmraDA wb wWhHe Ce

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 62
did the --

Q. Do you know whether he was in
court when Gray pled guilty?

A. I don't know that for sure. And
I'll tell you something, he was probably
there.

Q. Why do you say that?

A. Well, because I mean, we get a
subpoena if something is going on, so I'm just
saying he's probably there.

Q. But you don't get --

A. But he doesn't -- we don't
necessarily -- to be honest with you, we don't
necessarily have to agree with these plea
agreements. You know, sometimes they're done.

Q. Do Moundville police officers go
for every defendant's appearance whether it's
a trial or a first appearance or whatever?

A. At the time that I was chief, we
only -- we only went to court when we were
subpoenaed or called by the ADA and said, hey,
you need to be there tomorrow.

Q. Okay.

Page 63

A. Whether that happened in this
case, | can't say.

Q. Right. And you don't know whether
you found out about the conviction until you
got sued --

A. Right.

Q. -- right?

A. Ican't honestly say that I knew
even -- that he was even convicted at all of
that.

Q. Do you know if the department,
when you were chief, had any policy or
procedure for tracking cases in the district
court after y'all made them?

A. No, it was -- no, sir, there was
no policy. It was -- it was understood by
meetings and that kind of thing that you
followed up on your cases. You need to know
what happened because if you don't, you know,
I would always explain to the officers that it
will be gone in the by and by, you know, if
you don't keep up with your cases.

Tracking of the case as far as

on nt hw NR

=
Me &

13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 64
physically tracking the case through court, we
did not. It was each officer's responsibility
to follow up on their cases and know what
happened and what the disposition of the case
was.

Q. Each officer?

A. Yes, each officer that had a case
followed --

Q. You think this is Mayes' case?

A. Well, this particular -- this
particular incident as I'm looking at it here
is Mayes' case, absolutely. It's a -- it's a
DV 3 harassment arrest. That's kind of a
common thing nowadays, back then as well.
And, yeah, it appears to me that he made the
arrest, that he got the warrant and filled out
the deposition for the clerk. It appears like
he did the initial IO, so this would be his
case.

Q. But you knew in August of 2015
that Gray had been charged with domestic
violence?

A. Yeah, I found out when he --

Page 65

Q. When you got back?

A. Yeah, when he was fussing at me
about that gun.

Q. And you knew at that time that the
case was pending?

A. From that point on, yes --

Q. Right.

A. -- of course I did.

Q. But you didn't follow up to see
whether he was convicted or turned loose or
whatever?

A. I didn't because there was other
things that happened in between that time in
there, you know, just -- I just didn't follow
up with it.

Q. What things?

A. Just -- just, you know, police
life, things that went on and I just didn't
follow up on the case.

Q. Unrelated to this?

A. Unrelated to that.

Q. Okay.

A. Plus it was another officer's case

17 (Pages 62 - 65)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

Page 66
to follow up on. So if there would have been
any question, I would have just went to that
officer.

Q. Is that in this manual, that it's
his job to follow up with it, this police
procedure manual?

A. I don't know if it's in that
manual or not. But we didn't have anything to
my knowledge at the time, unless it was in
place before I came. And, you know, I just
have to be honest. There was nothing in there
that said we followed up on cases. It was by
directive or via meeting, you know, just, hey,
this is the way we need to do things.

Q. I guess y'all had your fair share
of domestic violence cases?

A. Yes, sir.

Q. Was anybody else involved in the
discussion about the return of the gun other
than you and Landry Johnson?

A. Donaldson.

Q. Donaldson.

A. Say that again. Was there anybody

Page 67
else involved in the returning of it or --

Q. Inthe discussion about the
returning of the gun. I know that you were
involved and Landry Donaldson --

A. Well, I'm sure I discussed it with
probably the assistant chief. And I'm not
sure if I discussed it with Mayes or not
because it was not in his possession, but I'm
sure | did.

Q. What about the mayor?

A. No.

Q. No?

A. No. He wouldn't have had anything
to do -- I mean, you know, he wouldn't have
had anything to do with it.

Q. Did he ever talk to you about the
whole domestic violence arrest or any of that?

A. No.

Q. Okay. Did you ever consult him
about whether to return it?

A. No, sir.

Q. Have you ever asked anybody else
to return it?

l
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

aan fw Ne

——
wm bkwW Ye oO

16
17
18
19
20
21

23

Page 68

A. No, sir.

Q. You know there are several state
statutes that apply to possession of handguns
by individuals convicted of domestic violence;
correct?

A. I'm aware of statutes, yes.

Q. Yes. Were you aware of them at
that time that you returned the handgun?

A. Specific statutes?

Q. Yeah.

A. At the time I returned the handgun
for that charge, there was no specific -- I
mean, there was no -- nothing in place that
said he couldn't get it back.

Q. There was no --

A. I mean, I don't know -- it's kind
of a broad question.

Q. Well, what we've agreed on
today --

A.

Q.

A.

Q.

Yes, sir.

-- | think based on your --

Yes, sir.

-- testimony is that you returned

Page 69

it before he was convicted?

A. Yes, sir. Yes, sir.

Q. Allright. And any state statute
would only apply to people who had
convictions; correct?

A. Yes, sir. I haven't refreshed
myself on that statute, but, yes, sir.

Q. Were you aware that there was a
scheme of state statutes that applied to
people who had been convicted of domestic
violence?

MR. GAILLARD: Object to the form.

A. At the time -- at the time that
we're discussing the pistol getting back, I
mean, of course from then on -- now I'm aware
ofa lot now. But are we referring to the
time that the pistol was returned?

Q. Yes.

A. Iwas not aware of any statute
that would -- that would keep him from owning
a firearm. I don't -- I'm trying to answer it
right, but I don't --

Q. Okay. State or federal?

18 (Pages 66 - 69)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

PR i i i i
Whe Too Au kw NHN Oo

Oreo wDuohwWN Re

i i i i
Mme TW omHa DA fbwWhye oc

23

Page 70

A. State or federal. If there was a ]
federal statute, I wasn't aware of it. 2
Q. Okay. And you didn't follow up on 3
the court case to see whether he was 4
convicted; correct? 5
A. Correct. Yes, sir. 6
Q. And you don't know whether Mayes 7
or Donaldson followed up on the court case to 8
see whether he was convicted? 9
A. Ido not. 10
Q. Allright. And the department -- 1]
I'm just trying to make sure I've got this 12
right. The department has no policy itself to 13
follow up on the disposition of domestic 14
violence cases? 15

A. At that time? 16
Q. Yes. 17
A. I wasn't aware of one. 18
Q. Have you looked at the state 19
statutes since you got sued? 20
A. I'm sure at some point | did. I 21

22
23

can't recall the date, but I'm sure I did.
Well, I have to look at those statutes in the

Page 71

course of my job all the time, so I'm sure I l
have. 2
Q. Right. Do you contend that the 3
pistol that was returned to him is not covered 4
by the statute? 5
MR. GAILLARD: Object to the form. 6

A. Say that again. I'm sorry. 7

Q. (BY MR. MCCULLEY:) The statute 8
talks about firearms. 9
A. Right. 10

Q. Do you contend that somehow the 11

pistol that was returned to him was outside —12
the statute? 13
MR. GAILLARD: Object to the form 14

of the question. If you understand it, you 15
can try to answer. 16
A. At the time the pistol was given 17

back, that pistol nor Mr. Gray, the Moundville 18

Police Department nor myself had any legal 19
reason to keep it, if that's -- if that helps. 20
But there was no legal reason at the time the 21
pistol was returned to keep it. 22

Q. Maybe I can narrow it down. Do 23

Page 72
you believe that pistol fits within the
definition of firearms contained in the
statute?

MR. GAILLARD: Object to the form
of the question. Which statute are we
referring to?

MR. MCCULLEY: The state statutory
scheme.

MR. GAILLARD: Okay. And that's a
pretty broad statement. Because even just the
criminal codes are full of a lot of statutes
or schemes.

Q. (BY MR. MCCULLEY:) Go ahead.

MR. GAILLARD: So in fairness to
the witness, if we're asking --

MR. MCCULLEY: Sure.

MR. GAILLARD: -- about a specific
statute and how to define something --

MR. MCCULLEY: Sure.

MR. GAILLARD: -- you know, you
might want to let him look at it.

Q. (BY MR. MCCULLEY:) The state
statutory scheme that applies to individuals

Page 73
that have been convicted of domestic violence
describes firearms and says they can't have
them. Is there some reason you contend that
this pistol doesn't fit within that
definition?

MR. GAILLARD: Object to the form
of the question. Answer it if you can.

A. I'm not sure that I understand the
question. But I think what you're asking me
is that a firearm under the law -- under
that -- is that what you're asking me?

Q. Exactly.

A. Is that considered a firearm under
that domestic violence --

Q. Yes.

A. -- statute of a firearm?

Q. Yes.

A. Yes, that's a firearm, yes, sir.

Q. Allright. Have you ever returned
any sort of weapon to someone who was arrested
and convicted?

A. Have I ever -- have I ever
returned a weapon?

19 (Pages 70 - 73)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

aay nun fk WN

oO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23

Page 74
Q. To someone who's been both
arrested and convicted?
MR. GAILLARD: Object to the form
of the question.
A. I mean, that's -- I can't answer
that. I don't know what the -- have I ever
given a weapon back to someone that was a
convicted felon, convicted child molester? I
mean, that's -- you know --
Q. (BY MR. MCCULLEY:) Yeah.
A. -- any kind of conviction?
Q. Yes, sir.
A. Have I ever given a weapon back to
anybody --
Q. Yes, sir.
A. -- that had any kind of
conviction? To my knowledge, no. I mean, [
would have to say that because I don't recall
everybody that I've ever given --
Q. All right.
A. -- something back to.
MR. MCCULLEY: Off the record.)
(Whereupon, a short break was

Page 75
taken.)
Q. (BY MR. MCCULLEY:) Mr.
Robertson --
A. Yes, sir.
Q. -- we're curious whether the
change in the type font in this rules and
regulations manual from the police department,
page | through 45, are in some kind of Times
Font, Times New Roman --
Uh-huh.
-- or something.
Uh-huh.
And then this one is different.
Yeah, I don't know what this is.
Do you think this was added?
] -- yes.
Okay.
MR. GAILLARD: When y'all say
"this", just for the record --
THE DEPONENT: Yeah.
MR. GAILLARD: -- we're referring
to the --
THE DEPONENT: Yeah, we're

OPO>rPO>ro>

|
2

eo~anA wn BW

10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 76
referring to the Moundville Police Department
Procedural General Order.

Q. Page 46?
A. Page 69, Ray versus Moundville 069
was the --

Q. It's Bates stamped page 69.

A. Yeah, Bates stamped.

Q. Right.

A. But from then on, it -- yes, it
does.

Q. But you think the pages before

that were there when you were there?

A. It's really hard to say just
without sitting down -- what this appears to
be is a -- is a copy -- this -- a lot of this
appears to be something that was never
enacted. This appears to be something that
was -- we were working on over the years and
it was never -- the reason I say that is
because of the way it's laid out. This was a
policy manual that we were -- that we were
working on. I don't think it's ever been
voted on by the -- it may have been since I

Page 77
left. But at the time, I don't think so, but
that's what I'm going to say it was.

Q. So you're saying you didn't use
this when you were chief?

A. Right. I mean, there may be some
things in here that are very similar to the
things that we used, but I can't say that I
used this (pointing).

Q. But you still had policies --

A. Yes, sir.

Q. -- in your department?

A. Yes, sir.

Q. And you required your officers
to --

A. Yes, sir.

Q. -- follow them?

A. There were policies, yes.

Q. Okay.

A. Pertaining to lots of different
things.

Q. Allright. Well, the one I want

to ask you about is where you said that it was
each officer's job to follow up on their

20 (Pages 74 - 77)

Veritext Legal Solutions

877-373-3660

800.808.4958
Page 78

1 cases. ]
2 A. Right. 2
3 Q. Allright. Did you follow up on 3
4 whether your officers were getting 4
5 convictions? 5
6 A. (Witness shaking head negatively.) 6
7 Q. Is that a no? 7
8 A. That's ano. Yeah, I'm sorry. 8
9 No. 9
10 Q. Well, the reason I ask that again 10
11 it's based on my experience that supervisors 11
12 in law enforcement want to know if the patrol 12
13 officer's activity is productive. In other 13
14 words, if you have an officer that's making a 14
15 hundred speeding arrests every week, you want 15
16 to know if he's getting convictions; right? 16
17 MR. GAILLARD: Object to the form. 17
18 A. Not necessarily. 18
19 Q. (BY MR. MCCULLEY:) No? 19
20 A. Not -- not necessarily. 20
21 Q. Okay. Before you returned the 21
22 weapon that had been taken from Brad Gray, did 22
23 you talk to the City attorney? 23
Page 79
1 A. Before -- I
2 Q. Before you -- 2
3 A. Idid not. 3
4 Q. Okay. Did you talk to the 4
5 district attorney? 5
6 A. I did not. 6
7 Q. But you did read the arrest report 7
8 before you returned it to him? 8
9 A. I'm sure I did, yes, sir. 9
10 Q. Okay. In the course of your 10
11 investigation, did you ask Mr. Donaldson why 11
12 he went in the house and took it? 12
13 A. I'm not sure if I asked Mr. 13
14 Donaldson. That question was asked andit was 14
15 told to me that -- just for safekeeping, just 15
16 so nothing would happen to it. 16
17 Q. Who said that? 17
18 A. It would -- it was either 18
19 Donaldson or maybe Assistant Chief Burch told 19
20 me that. It's been five years. I don't -- 20
21 Q. Maybe Mayes? 21
22 A. Could have been, yes, sir. 22
23 Q. Okay. 23

Page 80

A. That's fair, yes, sir.

Q. But you asked the question?
A. Yes, sir.

Q. Okay.

A. I mean --

Q.

Did you also ask, why do you have
it and not have it logged in as evidence?

A. Well, at the time that I found out
what was going on, that's when I started
asking those questions.

Q. Sure.

A. So, of course, you know, why do we
have the gun? Well, it's for safekeeping. So
that would explain to me why you didn't put it
into evidence. That would, you know --

Q. So you didn't ask him that
particular --

A. I didn't.

Q. Okay. Tell me why you remember so
well that you returned it to him in August
while that case was pending.

A. Because of the eventful situation
that happened at that store. You know, and I

Page 81
knew -- like I said, there was just several
things that happened at that particular time
is why I remember that, you know, because he
was raising Cain in front of a bunch of people
in the store, you know, workers and stuff.
And | had to call him off to the side. And I
know what time -- I mean, when it was because
I know when | got back from conference and I
know why I was in the store. I mean, it was
just an eventful situation. You know, can I
remember before that? Probably not. Or after
that, I don't know. But that particular time
that's why, if you're asking me, that's the

reasoning why I remember that.

Q. Okay.

A. Because it was just an eventful
deal.

Q. Okay. Back to the policy that the
arresting officers are supposed to follow up
on their own cases, how did they go about
doing that?

A. Well, they just follow through the
courts. Once they get -- you know, it begins

21 (Pages 78 - 81)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

PR i i i i
Whe Too Au kw NHN Oo

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 82
with the initial report, the investigation,
either they're arrested or not, getting the
warrant, producing themselves in court when
they're subpoenaed and then deposition in the
case.

Q. Allright. And I guess I'm
struggling with why this follow-up is not
important to you as a chief.
MR. GAILLARD: Object to the form.
Q. (BY MR. MCCULLEY:) That's not
really a question, is it? When you gave the

I
2
3
4
5
6
7
8

9
10
11

gun back to Brad Gray, you know that he's got 12

a pending case for domestic violence; correct?

A. When I gave him the gun back I
knew he had been arrested, yes.

Q. Allright. Well, you checked to
see that it was still pending, that he hadn't
been convicted; right?

A. Right.

Q. Okay. Isn't it true that if he's
convicted, he's unlawfully in possession of a
weapon?

MR. GAILLARD: Object to the form.

Page 83
Answer it if you can.

A. Say it one more time.

Q. (BY MR. MCCULLEY:) Yeah. If he's
convicted of domestic violence, he is
unlawfully in possession of a weapon; correct?

MR. GAILLARD: Object to the form
of the question.

A. Ifhe has a weapon.

Q. (BY MR. MCCULLEY:) Right.

A. Right. Yeah, if he has one, yes,
sir. He was caught with --

Q. Well, you had given him one.

A. No. He -- no, sir. When -- the
time that I gave him the weapon, there was no
legal reason to keep it. He could legally own
a firearm. He had no -- there was no legal
reason for the Moundville Police Department to
keep that weapon.

Q. Well, I understand that part of
your testimony. But if he's later convicted,
then he can't have one; right?

MR. GAILLARD: Object to the form
of the question.

13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 84
MR. KINNEY: Same objection.

A. I would agree with that, but I
can't say that he had a weapon at a later
date. We don't have the authority to go and
start checking everybody that's been
convicted. You know, we don't have that --
you know, that's something in the courts.

Q. (BY MR. MCCULLEY:) Okay. Did you
ever discuss the Mitchell's deaths with
anybody at the sheriff's office?

A. I mean, other than just telling
the sheriff that I had this deposition or
something like that, because I don't know
anything about the Mitchells deaths other than
it happened.

Q. After the Mitchells died, did
Sheriff Ellis discuss that with you?

A. No.

Q. Okay. Were you ever asked to stay
out of the investigation?

A. I mean, I wasn't -- I mean, I
wasn't there to be in the investigation.

Q. Okay. So --

Page 85

A. No, no one ever asked me to stay
out of the investigation but I wasn't there to
be in it.

Q. And who was the sheriff's
investigator at the time?

A. Lieutenant Jeames.

Q. Allright. And he didn't ask you
to stay out of it?

A. I wasn't -- I wasn't there. I
wasn't employed there. I wasn't --

Q. Well, you were at the sheriff's

office then; right?
A. Yes.
Q. Okay.

A. But -- but I never -- never -- he
never asked me to stay out of it, but I never
had anything to do with it.

Q. Right. He never discussed it with
you?

A. No.

Q. Okay. Did you ever let anybody
know that you had returned the pistol to Gray?

A. The clerk would have known because

22 (Pages 82 - 85)

Veritext Legal Solutions

877-373-3660

800.808.4958
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 86
I went in there and had to get a form, the
property form to fill out. Of course, she
would have known. Of course, the officer
getting it back for me would have known. I'm
sure Chief Burch would have known. You know,
I can't say that I told them, but I mean, just
from the assumption of them knowing what's
going on.

Q. Do you know if anyone told Paige
Mitchell or any her family members that the
gun had been returned?

A. No, sir, I do not know that.

Q. So you didn't let them know?

A. I didn't, no. No, sir.

Q. And you didn't discuss with the
City attorney or anybody else whether
returning the pistol to Gray might violate the
law?

A. I did not.

Q. Do you know whether federal
authorities were involved in the investigation
into the Mitchells deaths?

A. I-- no, I don't.
Page 87
Q. How long have you known or had you
known Brad Gray?

A. Oh, I first went to work in
Moundville as a police officer in '97 or
whatever. He was a young kid then.

Q. How young?

A. Oh, I don't know how old he was.
Fifteen, maybe. I don't know.

Q. Did you know his dad?

A. I did not. I never did -- I never
did, his mom either. I don't really -- you
know, really the only person I know is him and
his brother. That's pretty much it. I knew
who his grandfather was.

Q. What's his brother's name?

A. Mike. Mike.

Q. So you never had any discussions
with his father about the gun?

A. Oh, no. No, sir.

Q. Okay.

A. I don't think I've ever had a
discussion with his father at all.

Q. Allright. Had y'all arrested

on nt hw NR

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

aan fw Ne

NNN Ne Se ee Se eS Se ee
Whe CoO mWAIDH WHR CO 'O

Page 88
Brad Gray a number of times before? And let
me finish that question. I really didn't
finish that. And he's going to say, object to
the form, and justifiably so. Had y'all
arrested Brad Gray a number of times before
this domestic violence arrest?

A. I think we arrested -- I know of
at least one other time.

Q. What was that for?

A. I-- geez, I don't remember. DUI,
maybe.

Q. Okay.

A. Or maybe a warrant. Maybe a
warrant that was outstanding. I just really
can't remember.

Q. All right.

A. I don't know if we wrote him a DUI
or it was an outstanding warrant. But | think
I made the arrest.

Q. Did he have an alcohol problem?

MR. GAILLARD: Object to the form.

A. He liked to drink, but I mean, I

don't know if he had an alcohol problem.

Page 89
Q. Okay. You've run across him
several times?
A. Mostly during the day, working,
uh-huh.
Q. Yeah. Do you know if -- or did
you or do you know if any of your officers
took him home instead of to jail when they'd
catch him drinking?
A. Not to my knowledge, they didn't.
Q. Okay.
A. That would have been a no-no as
well.
Q.
violent, you personally know of him ever being
violent?

Do you know of him ever being

No, sir.
Did he have a reputation for it?
No, sir. I mean --
Not that you know of?
No, not that I know of.
Anybody besides Brad Gray ask for
that pistol to be returned to him?
A. No, sir.

O>O>re>

23 (Pages 86 - 89)

Veritext Legal Solutions

877-373-3660

800.808.4958
on~rnu & Whe

11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 90

Q. Did you know Paige Mitchell?

A. I did know Paige. I didn't know
her as well as I did Brad, so to speak. I
mean, I didn't talk to her much or anything.

Q. Did you know her dad?

A. I met her dad one time -- one
time.

Yeah.
] went over and spoke with him.
Did you know he's deceased?
I did, yes, sir. I did.
Had you ever met Sylvia Ray?
No. No, sir.
Okay. Did you ever discuss with
Danny Ray or Sylvia Ray Brad Gray?
A. (Witness shaking head negatively.)

MR. GAILLARD: You've got to
answer out loud.

A. Oh, no, sir. I'm sorry. I'm
sorry.

Q. (BY MR. MCCULLEY:) Did you ever
hear them saying anything about Brad Gray?

A. No, sir, I don't really know them.

OP>O>PO>re

Page 91
If I did, I wouldn't know it was them saying
it.

Q. Do you know anything about what
Paige Mitchell's and Brad Gray's relationship
was like at the time of all of this?

A. Just a little, you know.

Q. Tell me about that.

A. Just on again, off again type
thing. They -- you know, pretty much on
again, off again. They'd see each other for a
little while and then they wouldn't see each
other for a little while, then they'd see each
other for a little while, you know, that kind
of thing.

Q. Do you know why?

A. I don't.

Q. Okay. Never heard --

A. I mean, I just wasn't friends with
them. I wasn't social friends with them, so I
don't -- I can't tell you.

Q. Don't know why?

A. Don't know why.

Q. Have you ever had a conversation

on nt hw NR

—
inbWwhwe ©

16
17
18
19
20
21
22

23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 92
with Kaci Mitchell?

A. No, sir.

Q. Kayla Mitchell?

A. I've talked to Kayla before but
not about this case or anything.

Q. Okay. What was that conversation
about?

A. Something in the hardware store.

I mean, honestly I -- if I remember, it would
have been nothing. It was just casual
conversation. That would have been it.

Q. Do you know of any statements made
by Paige Mitchell about Brad Gray?

A. No, sir.

Q. What about -- same question for
Kaci. Did Kaci ever say anything about Brad
Gray?

A. No, sir, not to me.

Q. You've said that Brad Gray
maintained the police had no right to go in
his house to get that gun.

A. Yeah, I think that's what he

said --
Page 93
Q. Right.
A. -- yes, sir. Yes, sir. That was
his --
Q. And that he wanted it back?
A. Right. He said they didn't have a

right to take it and could he get it back.

Q. What else did he say about that
incident, if you remember anything?

A. I don't ever remember talking to
him about it.

Q. Okay. Never talked to him about
it after the return of the weapon either? He
never --

A. No, sir, I don't think I talked to
him again. If I did, I don't remember after
that at all.

Q. You said y'all got sued, the
department got sued in a -- for --

A. Well, there was a litigation with
an improper arrest or, you know --

Q. Tell me about that.

A. It was -- Officer Donaldson
responded to a call where the female -- let me

24 (Pages 90 - 93)

Veritext Legal Solutions

877-373-3660

800.808.4958
on~rnu & Whe

bi a i i i
Whe ocwmraDA wb wWhHe Ce

Un fe Whe

—]

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 94

get that right, where the female made the
call, initial call for assistance. When he
got there, she tried to show him some
paperwork. He arrested her anyway or arrested
him. I -- geez, I'd have to go back and look.
But it's one or the other. And then -- so
that person sued him saying -- sued the
department saying that he didn't do due
diligence and follow-up in his reading of
his -- he had paperwork saying he could be
there and arrested him on his own property and
that type of thing. I'd have to read over the
lawsuit again. But that was the gist of it.
He made an arrest and they stated he shouldn't
have or they claimed that he shouldn't have.

Q. How did that come out?

A. I think -- as far as I remember,
it was dismissed, as far as | remember. As a
matter of fact, | know it was dismissed. I
just don't remember the whole -- the --
without reading about it.

Q. Do you know whether there was a
settlement?

Page 95
A. I don't.
Q. Okay.
A.
mean by what I said.

I can't recall. That's what I

Q. You've told me that you're not
aware of any witnesses to the shooting;
correct?

A.

Q. Okay. And you've told me that
Landry Donaldson and Lamarcus Mayes were there

I am not.

when they took the pistol away from -- no,
you --
A.
Q.
A.
I know Mayes had to be there because he made

I'm not sure --
-- didn't tell me that.
I'm not sure if Landry was there.

the initial.
Q. And that's what Brad Gray said;
right?
A. Yes,
Did he say who --
Yes.

-- went in? Yeah.

OP

Oc Don fwWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 96

A. Yes. He didn't -- no, to my
knowledge he didn't tell me who got it. He
said they, y'all, you son of bitches or -- you
know, he was just really ranting and -- which
is why Iremember. He was really ranting
inside that store. I had to call him out to
the side and say, hey, look, man, just give
me -- don't -- you know, don't raise Cain.

Let me figure out what's going on, so --

Q. Do you know anybody else that was
there at the time?

A. I probably knew everybody, but |
don't remember who. I mean, it's been five
years ago. I don't remember. It would have
been employees.

Q. No, I mean at the scene.

MR. GAILLARD: Of the shooting?

Q. (BY MR. MCCULLEY:) No. When the
pistol was taken away from him.

A. Oh, no, I don't know if anybody
else was there or not. I really --

Q. Sorry.

A. -- don't -- I really -- other than

Page 97
just reading this (pointing), you know.

Q. Okay. Was anybody with you
when -- or there, any other witnesses to you
taking the pistol back to him?

A. Imean, I would have been in my
office. Nobody. It was just me and him and
then, like I said, the clerk.

Q. So he came to get it? You didn't
take it?

A. Yeah. Right. Right.

Q. Okay.

A. He came to get it. He came to the
police department. I mean, I can't -- I would
have never took it to him. I mean, I'm not --
yeah, he had to come in and sign for it just
like any other property. So the clerk, you
know, I would have went in there and got a
form and come in there. He would have been at
my desk.

Q. What does the form say?

A. You're receiving -- I'd have to --

I don't know. It would be something like --
it's just a general property return. This is

25 (Pages 94 - 97)

Veritext Legal Solutions

877-373-3660

800.808.4958
oan WN

be
Whee Cow mATNUN WHR CO

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 98
the property, this is what it looked -- this
is the description. You know, you're
receiving it on this date and blah, blah,
blah. And he would sign it.

Q. So he didn't sign a waiver or
anything to get it back?

A. No.

Q. All right.

A. No. Right. Not unless there's
some kind of paperwork where you would legally
have to sign a waiver.

Q. And you can't think of anybody
else who was involved in any discussion --
other than who you've told me, that was
involved in discussions about returning the
pistol to him?

A. No, sir, nobody but who I've told
you.

Q. Okay. Have you ever been
arrested?

A. No, sir.

Q. Have you ever had a complaint
filed against you?

Page 99

A. [had one in Moundville.

Q. What was that for?

A. Well, I -- I take that back. I
don't know if it was lodged or not.

Q. You don't know if there was --

A. It was a female that said that I
grabbed -- cuffed her too hard.

Q. But you don't know if --

A. I can't remember.

Q. -- there was a formal complaint?

A. I don't think she filed a formal
complaint. I think she just went to the
mayor.

Q. Okay.

A. He said, hey, if she files a
formal complaint, we're going to have to do
something about it or whatever, and I think
that was it. In my career, no, never had a --
never even -- never even had a -- never
been -- other than the last four years of my
employment after Mayor Lester, I've never been
written up in my life for twenty years.
Exemplary record.

on nt hw NR

10

12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 100

Q. Other than the last four years of
your employment?

A. At Moundville.

Q. Okay. What happened during that
last four years?

A. Well, I think -- I mean, it would
merely be conjecture and opinion. But I think
that the mayor ran on a platform of reforming
the police department and he set out to do
that and I was not a part of that. So some of
his constituents were not favorable towards
me, didn't like me because of actions I had
taken. But, anyway, so that's how that -- you
know, how -- I mean, it's small town politics.
So --

Q. What were you doing that was
disfavored?

A. Well, I mean, in my opinion, I
wasn't doing anything. In their opinion, I
was doing -- you know, I wasn't following
their rules or whatever. I mean, I don't know
how to describe it. I mean, there was --
there was one time when, you know, I said

Page 101
some -- I called this father a bad name on the
phone, you know, and that kind of thing, so
just things like that. Just --

Q. Were you arresting the wrong
people?

A. No.

Q. Okay.

A. No, it was never anything about an
arrest or anything, nothing like that. It was
about duties, internal, internal duty.

Q. Have you ever returned a weapon to
anyone after they've been convicted, that you
know of?

A. No, sir.

Q. You may have answered this already
for me but my memory is not good. After the
Mitchells were killed, did anybody with the
sheriff's office come talk to you about it?

A. Huh-uh.

Q. All right.

MR. MCCULLEY: I think we're about
done. Give us just a minute, guys.
(Whereupon, a short break was

26 (Pages 98 - 101)

Veritext Legal Solutions

877-373-3660

800.808.4958
on~rnu & Whe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

onan Bw Ye

—
ons Au kw hHe cw

19

20
21
22
23

Page 102
taken.)
MR. MCCULLEY: Unless I can think
of anything else while you're talking, I think
I'm done.
MR. GAILLARD: Warren, do you have
anything?
MR. KINNEY: I have no questions.
MR. GAILLARD: Yeah, I don't think
I have any either.
MR. MCCULLEY: Well, that didn't
give me much time.
MR. GAILLARD: I know. That's
what I was trying to accomplish.
MR. MCCULLEY: I guess we're done.
(Whereupon, Plaintiff's
Exhibits 1 and 2 were marked
for identification.)
FURTHER THE DEPONENT SAITH NOT

Page 103
CERTIFICATE

STATE OF ALABAMA)
COUNTY OF SHELBY)

I hereby certify that the above
proceedings were taken down by me and
transcribed by me using computer-aided
transcription and that the above is a true and
correct transcript of said proceedings taken
down by me and transcribed by me.

I further certify that I am neither of
kin nor of counsel to any of the parties nor
in anywise financially interested in the
outcome of this case.

I further certify that I am duly licensed
by the Alabama Board of Court Reporting as a
Certified Court Reporter as evidenced by the
ACCR number following my name found below.

mM a Rose

Maya Kose, ACCR#242
Expires 9/30/20

State of Alabama at Large
Commission Expires 2/23/21

Veritext Legal Solutions

877-373-3660

27 (Pages 102 - 103)

800.808.4958
[& - arrived]

Page 104

 

&
& 3:20 4:6 21:3
0

001 5:9 13:8
023 5:9 13:8
06 22:23
069 76:4

1

1 5:89:16 11:9 75:8
102:16

102 5:8,10

12:20 6:10

150 3:21

16 23:15,17 28:5,7
31:16

175 4:7

18328 103:19

1966 9:16

1997 13:11 20:2

2

2 1:19 5:10 102:16
2/23/21 103:23
200 3:7,13

2000 3:21 19:2 22:6
2005 6:7

2006 19:3,5,7 22:20
31:16

2011 31:22

2015 46:21 47:1,6
61:7,8 64:20
2016 19:7,10,14,18
38:17

2017 19:12 29:1
30:23

2020 1:196:9

215 21:13

242 103:20

260 15:6
2:19-00069 1:4

877-373-3660

2nd 6:9
3

3 64:13
35213 4:8
35401 3:8,14
35474 9:20
36602 3:22

4

45 75:8
46 76:3
480 15:5

5

Sth 9:16
6

601 3:7,13

67 9:19

69 76:4,6
7

7 5:4

8 61:6
880 4:7

9

9/30/20 103:21
925 9:19

97 13:22 14:1 87:4
98 13:22 14:1

99 19:2

9:00 49:7

a

am. 6:10
aacop 10:15,16
16:1

able 15:20 22:14
57:15
absolutely 64:12
academy 13:18
14:5,11,15 16:16

accomplish 102:13
acer 103:18,20
accusations 23:23
24:11,22
accuses 60:5,8
acting 6:4 29:12
40:21,22
action 1:4
actions 100:12
activity 78:13
ada 62:21
added 75:15
address 9:18
affidavit 61:23
afforded 26:16
ago 16:14,17 96:14
agree 43:6,11,16,17
45:18 46:2,5,9,11
62:14 84:2
agreed 2:2 68:18
agreements 62:15
ahead 59:1 72:13
aided 103:7
al 1:9,13
alabama 1:2 3:8,14
3:22 4:8 6:2,3,8
10:11,15 13:13
15:23 103:3,16,22
alcohol 88:20,23
allegation 27:3,4,8
allows 41:2,19
angry 48:6,10
animosity 30:8
answer 8:5,10,16
24:19,20 43:9
69:21 71:16 73:7
74:5 83:1 90:18
answered 38:7
101:15
anybody 31:4
66:18,23 67:22

Veritext Legal Solutions

74:14 84:10 85:21
86:16 89:21 96:10
96:20 97:2 98:12
101:17

anymore 24:2

anyway 26:2 43:2
56:1 94:4 100:13

anywise 103:13

appearance 62:17
62:18

appeared 61:20

appears 47:19
64:15,17 76:14,16
76:17

applied 23:5 69:9

applies 72:23

apply 68:3 69:4

approached 38:2

approximately
18:22

aptitude 26:20,23

area 55:20

areas 33:3

arrest 13:6 44:7,21
45:17 46:18 47:20
48:2,19 49:13,19
49:20 53:21 64:13
64:16 67:17 79:7
88:6,19 93:20
94:14 101:9

arrested 44:11,17
47:14,17,23 48:8
49:22 60:4 73:20
74:2 82:2,15 87:23
88:5,7 94:4.4,11
98:20

arresting 81:19
101:4

arrests 78:15

arrived 31:8

800.808.4958
[articles - checked]

Page 105

 

articles 17:13

asked 30:18 41:6
60:13 67:22 79:13
79:14 80:2 84:19
85:1,16

asking 30:22 72:15
73:9,11 80:10
81:13

assign 2:18

assistance 41:20
94:2

assistant 26:22
28:20 29:12,16

34:5 51:2 67:6
79:19
association 10:7,10

10:15 11:3 15:22
assume 38:22
assuming 12:18

36:17 55:2
assumption 40:20

54:22 59:4 86:7
atf 18:8
attached 33:19
attorney 3:5,11,18

4:5 24:16 78:23

79:5 86:16
attorneys 36:17
audit 25:12 59:7
august 47:6 48:22

49:23 51:7,7,8

64:20 80:20
authorities 86:21
authority 36:14

84:4
auto 21:9
avenue 3:7,13
aware 8:23 12:11

49:13 68:6,7 69:8

69:15,19 70:2,18

95:6

877-373-3660

b

b 5:69:12 29:11,11

back 16:1 19:3,18
20:21 21:10 22:17
48:3,4,21 51:15,17
52:14,18 55:10,12
55:12 64:14 65:1
68:14 69:14 71:18
74:7,13,21 81:8,18
82:12,14 86:4 93:4
93:6 94:5 97:4 98:6
99:3

bad 101:1

banks 29:6 38:19
39:23 40:8,17

based 16:23 42:19
59:13,13,14,15
68:21 78:11

basic 34:18 52:2

basically 26:1

bates 11:12,20 76:6
76:7

bay 14:8,15

beach 49:2

beginning 24:10,11

begins 81:23

believe 9:2 21:9
34:10 40:8,13,14
43:20 46:20 72:1

believing 40:7

belong 9:22 10:2

belonged 10:5

belongings 56:15

best 38:21 46:17
51:10,12

beyond 27:10

big 25:15 32:18

birmingham 4:8
6:2

birth 9:15

bitches 96:3

blah 26:18,18,18
48:12,12,12 98:3,3
98:4

board 103:16

boisterous 48:6

booked 59:2,6

boulevard 6:8

brad 8:23 13:6 43:6
45:8,17 46:4,6 56:7
60:1 78:22 82:12
87:2 88:1,5 89:21
90:3,15,22 91:4
92:13,16,19 95:18

bradley 1:12 13:3

break 8:7 49:8
74:23 101:23

breaks 25:3

bring 55:2,13

broad = 17:20 68:17
72:10

brother 87:13

brother's 87:15

brought 52:18 55:1

bunch 59:20 81:4

burch 29:9 31:3,4
31:12 40:18 79:19
86:5

burroughs 3:10,12
7:12 11:20

c

ce 3:1 4:1 13:15
29:11,11 30:1,4
103:1,1

cain 49:10 81:4
96:8

call 25:18 81:6
93:23 94:2,2 96:6

called 16:7 25:8
62:21 101:1

Veritext Legal Solutions

calm 48:13
calvin 20:12
capable 42:1
capacity 40:23
car 56:13
career 99:18
ease 7:15 9:1 13:3
18:11 27:20 61:18
63:2,23 64:1,4,7,9
64:12,19 65:5,19
65:23 70:4,8 80:21
82:5,13 92:5
103:14
cases 63:13,18,22
64:3 66:12,16
70:15 78:1 81:20
casual 92:10
catch 89:8
caught 83:11
cause 6:11
cell 32:19
cells 32:15
certainly 17:7 58:2
certified 103:17
certify 6:4 103:5,11
103:15
ceu 16:23
ceus 15:2 16:5,7
chain 33:8

change 22:9 35:8

36:14,15 38:11
75:6

changed 31:19
35:10 37:8,8 59:10
changes 28:14 36:2
36:5,7,9,18
charge 60:17 68:12
charged 56:7 64:21
check 48:14
checked 82:16

800.808.4958
[checking - department]

Page 106

 

checking 84:5

chief 12:22 15:3,18
15:18 19:4 23:1,7
26:22 28:1,15,20
28:21 29:6,12,13
29:14,16 31:4,12
32:4,9 36:20 38:18
39:22 40:8,21,23
51:2 56:3 58:6
62:19 63:12 67:6
77:4 79:19 82:8
86:5

chief's 34:5

chiefs 10:8,11,16
15:23

child 74:8

church 10:19

circle 30:10

city 22:13,18 33:19
33:19,20 35:20
37:3 41:2 78:23
86:16

city's 54:13

civil 1:4 6:6

claimed 94:15

clarification 8:18

clarify 45:19

classes 16:10

classroom 15:4

clear 26:2,5

clerk 33:23 34:1
64:17 85:23 97:7
97:16

clerk's 33:22

close 50:2

closed 32:13

clubs 11:1

codes 72:11

coffee 49:1,1

come 48:4,21,22
49:7 52:15 94:16

877-373-3660

97:15,18 101:18
commencing 6:9
commission 56:17

103:23
commissioner 2:5

2:22 6:4 37:2,11
committee 37:6
common 53:8,17

64:14
company 20:5,16

20:18 21:1 49:5
complaint 98:22

99:10,12,16
complete 15:15
completed 14:14
compliance 2:11
computer 103:7
concern 55:22 60:1
concerns 51:23
concluded 18:11
concluding 6:10
conclusion 17:14
condemned 44:9
conference 15:3,18

15:19 48:3,5,22

81:8
confiscate 43:17

54:8
confiscated 43:14

43:20 44:2,9,14,23

52:11
conjecture 100:7
consider 44:13
considered 73:13
constituents 100:11
consult 67:19
contact 37:18,19,20
contained 72:2
contend 71:3,11

73:3

continued 4:1

continuing 16:21
conversation 91:23
92:6,11

convicted 61:2 63:9
65:10 68:4 69:1,10
70:5,9 73:1,21 74:2
74:8,8 82:18,21
83:4,20 84:6
101:12

conviction 47:10
60:6 61:13,16 63:4
74:11,17

convictions 69:5
78:5,16

copy 11:15 76:15

corner 33:18

correct 22:3 28:12
30:2 54:6 68:5 69:5
70:5,6 82:13 83:5
95:7 103:9

council 25:20 35:20
37:3,7,17,21

counsel 2:4,15,17
6:7 103:12

count 34:21

county 9:19 18:23
22:12 28:19 41:1
103:4

couple 18:17 34:8
37:7,13 40:5

course 11:23 16:5
25:20 28:19 38:6
65:8 69:15 71:1
79:10 80:12 86:2,3

court 1:1 2:6,12
7:22 13:1 45:1
50:18 60:23 61:10
62:3,20 63:14 64:1
70:4,8 82:3 103:16
103:17

Veritext Legal Solutions

courts 81:23 84:7
covered 17:7 71:4
crazy 27:10
criminal 72:11
cubicles 34:4
cuffed 99:7
curious 75:5
current 9:17 12:17
custodian 32:6
custody 44:22 45:5

45:9,14,16 46:4,7
cut 31:21

d

d 5:19:11
dad 87:9 90:5,6
daniel 29:23
danny 90:15
date 6:5 9:15 17:6
17:10 48:1,20 50:3
70:22 84:4 98:3
day 6:9 27:13 38:8
38:8 48:4 89:3
days 47:8
deal 81:17
dealings 39:8
death 12:8
deaths 9:5 84:9,14
86:22
deceased 1:97:18
20:12 90:10
decided 26:7 55:17
decision 60:12
defendant 9:1
defendant's 62:17
defendants 1:14
define 72:18
definite 41:7
definition 72:2
73:5
department 5:11
11:17 12:4 23:20

800.808.4958
[department - explain]

Page 107

 

28:23 32:7 33:13
33:21 34:16,23
35:17 36:1,6,7
37:13,14 41:2,5,11
42:16 43:13 45:5,9
46:8 50:19 53:1
55:9 59:21 63:11
70:11,13 71:19
75:7 76:1 77:11
83:17 93:18 94:8
97:13 100:9
depending 37:23
deponent 75:20,23
102:18
deposition 1:16 2:4
2:9,10,19,22 8:21
12:5 13:7 47:17
57:4 61:23 64:17
82:4 84:12
depositions 2:13
describe 33:12
100:22
describes 73:2
description 17:22
18:4 98:2
desk 97:19
determination 56:3
determine 58:7
died 84:16
different 16:5 24:3
75:13 77:19
diligence 24:13
25:18 27:16 94:9
dillard 29:19 31:7
direct 37:18
direction 24:3 26:8
directive 34:21,23
66:13
directives 34:20
directly 24:9 37:21
38:7

877-373-3660

disagreed 52:5
discuss 84:9,17
86:15 90:14
discussed 27:21
67:5,7 85:18
discussing 39:12
69:14
discussion 66:19
67:2 87:22 98:13
discussions 87:17
98:15
disfavored 100:17

dismissed 94:18,19

disposition 17:13
64:4 70:14
distinction 44:4,6
44:16
distinguish 45:12

district 1:1,2 63:13

79:5
division 1:3
document 12:6,23
25:9 26:9,15 27:9
27:14 47:1 61:5

documents 5:8 11:6
11:8,13 13:5 39:12

47:3
doing 40:23 59:21

60:8 81:21 100:16

100:19,20
domestic 61:3

64:21 66:16 67:17

68:4 69:10 70:14

73:1,14 82:13 83:4

88:6

donaldson 34:9
51:14,18 53:20
55:4 57:22 66:21
66:22 67:4 70:8
79:11,14,19 93:22
95:10

door 32:18
doors 32:19
draft 35:22
drafted 35:13,15
35:16,19
draws 59:20
drink 88:22
drinking 89:8
drive 20:17
due 24:13 25:18
27:15 94:8

dui 88:10,17
duly 6:16 103:15
duties 101:10
duty 53:9 101:10
dv 56:7 64:13

e

e 3:1,1,4,6 4:1,1 5:1
5:6 9:11,12 13:14
13:14,15,15 29:11
29:23 30:1,1,4
34:12 42:14,14
103:1,1

early 51:7

education 16:21

effect 2:10 12:7

eight 28:3,3 31:14
31:16

either 17:11 18:4
44:18 79:18 82:2
87:11 93:12 102:9

election 19:7

elliott 1:12

ellis 23:11 42:6
84:17

employed 19:23
30:16,19 85:10

employee 35:17

employees 31:17
96:15

Veritext Legal Solutions

employment 22:2
99:21 100:2
enacted 76:17
ended 22:3 51:14
enforcement 14:10
16:8,14 20:3 78:12
especially 41:23
61:18
estate 1:8,12 9:1
et 1:9,13
eventful 61:18
80:22 81:10,16
everybody 7:2
74:19 84:5 96:12
evidence 2:20 17:4
17:14,19 32:7,16
32:22 44:8 52:10
54:4,7,13,18 58:17
58:21 59:5,11,16
59:17 60:17 80:7
80:15
evidenced 103:17
evidentiary 33:9
exact 24:1 48:1
50:3 55:16
exactly 8:19 14:1]
17:6 73:12
examination 5:4
6:12 7:1
examined 6:16
excuse 15:5
executive 16:7,8
exemplary 99:23
exhibit 5:8,10 11:9
exhibits 102:16
experience 41:17
78:11
expires 103:21,23
explain 51:20
57:18 63:20 80:14

800.808.4958
[explanation - gun]

Page 108

 

explanation 24:4
extent 41:9

f

f 30:4 103:1
facilities 33:13
fact 29:3 43:19
53:19 94:19
fair 12:13 54:21
66:15 80:1
fairly 24:20
fairness 72:14

familiar 7:10 12:22

family 86:10

far 48:2 63:23
94:17,18

farm 20:7

father 87:18,22
101:1

favorable 100:11

federal 6:5 69:23
70:1,2 86:20

feel 58:3

fellow 55:23

felon 74:8

felt 57:23

female 93:23 94:1
99:6

fifteen 87:8

figure 96:9

file 13:3 34:3 50:11

filed 98:23 99:11
files 14:23 99:15
filing 2:21

fill 86:2

filled 44:3 64:16
financially 103:13
find 51:4 58:11
fine 6:21,22
finish 88:2,3

fire 37:12

877-373-3660

firearm 69:21
73:10,13,16,18

firearms 17:19,22
18:3 71:9 72:2 73:2
fired 23:19,21

6:16 13:10
20:3 26:3 27:13
62:18 87:3

fits 72:1
five 30:5,6 79:20

fluid 31:19
fluidly 35:8

follow 64:3 65:9,14
65:19 66:1,5 70:3
70:14 77:16,23
78:3 81:19,22 82:7

followed 63:18
64:8 66:12 70:8
following 6:12
100:20 103:18
follows 6:17
font 75:6,9
fop 9:23 10:2
force 2:10
foregoing 6:6
forged 25:9 26:18

forgetting 31:23

form 2:16 43:8
58:18 69:12 71:6
71:14 72:4 73:6
74:3 78:17 82:9,23
83:6,22 86:1,2 88:4
88:21 97:18,20

formal 99:10,11,16
found 50:16 63:4
64:23 80:8 103:18
four 26:3 30:20
99:20 100:1,5
fraternal 10:23

friends 22:10 91:18

91:19
front 81:4
full 2:11 9:10 72:11
further 102:18
103:11,15
fussing 60:1 65:2
futile 26:3,3

g

g 34:12

gaillard 3:17 6:21
11:12 13:2 30:22
43:8,15 58:18,23
61:7 69:12 71:6,14
72:4,9,14,17,20
73:6 74:3 75:18,21
78:17 82:9,23 83:6
83:22 88:21 90:17
96:17 102:5,8,12

geez 88:10 94:5

general 76:2 97:23

getting 9:10 20:21
57:23 69:14 78:4
78:16 82:2 86:4

girl 25:3

gist 94:13

give 50:3 96:7
101:22 102:11

given 8:20 71:17
74:7,13,19 83:12

10:19,20 14:5,22

19:18 25:19 26:7
37:16 38:12 39:17
41:22 50:10 58:23
60:3 62:16 72:13

Veritext Legal Solutions

81:20 84:4 92:20
94:5

going 8:9,19 29:5
30:12 38:10,10
41:16,22,23 42:2
42:22 43:1 48:12
48:15,23 51:5 52:4
56:23 57:23 62:9
77:2 80:9 86:8 88:3
96:9 99:16

good 14:18 23:22
27:1 40:20 101:16

government 3:21

grabbed 99:7

gracious 14:19

grandfather 87:14

grandfathered
16:18

gray 1:12 13:6 43:6
43:12 45:3,8 46:4
55:20 56:7 62:3
64:21 71:18 78:22
82:12 85:22 86:17
87:2 88:1,5 89:21
90:15,22 92:13,17
92:19 95:18

gray's 9:1 13:3
46:6 56:12 91:4

greensboro 3:7,13

grounds 2:18

groups 11:1

guess 24:1 29:6
37:15 40:18 66:15
82:6 102:14

guesstimate 47:7

guilty 62:3

gun 55:14 56:5
65:3 66:19 67:3
80:13 82:12,14
86:11 87:18 92:21

800.808.4958
[guy - kind]

Page 109

 

guy 23:3
guys 31:5 49:7,9
53:14 101:22

h

h 5:6 29:11,11,11
34:12,12
hale 18:23 41:1
hall 33:19,19,20
hand 27:18
handgun 68:8,11
handguns 18:10
68:3
handle
58:12
handled 26:22 37:5
37:14,16
happen 54:11
79:16
happened 49:12,16
56:9,12 57:14 63:1
63:19 64:4 65:13
80:23 81:2 84:15
100:4
happens 61:16
harassment 56:7
64:13
hard 32:2 45:11
76:13 99:7
hardware 92:8
harm 56:23
hassinger 4:6
head 78:6 90:16
headed 24:2
hear 25:6 90:22
heard 10:18 25:1
30:13 91:17
hearing 25:19
27:15,16,21
held 17:14 31:4
helmsing 3:19

18:7 26:21

877-373-3660

help 30:3 41:21

helps 71:20

herlong 3:19

hey 41:22 56:4
62:21 66:13 96:7
99:15

highlands 10:20

hired 20:8 29:6,13
40:4

hold 30:20 31:10
55:23

holster 56:22 60:10

home 9:17 25:10
56:12 89:7

honest 62:13 66:11

honestly 63:8 92:9

horton's 21:9,19

hot 50:4,7

hours 14:20 15:5,6
15:7

house 44:11 48:8,9
52:2,2 53:22 57:15
57:21 60:3 79:12
92:21

hughen 34:10

huh 20:19 21:7
22:7 75:10,12 89:4
101:19

hundred
78:15

hunting 44:21

i

identification 18:6
102:17

iii 4:4

illegal 60:9

important 82:8

improper 93:20

incident 47:18
64:11 93:8

16:14

independent 32:15
indicating 8:3,3
individuals 68:4
72:23
infinitive 41:7
information 59:13
initial 11:10 47:18
64:18 82:1 94:2
95:17
inner 30:9 39:2
inside 32:19 33:4
59:17 96:6
insinuating 27:19
interact 38:4
interested 103:13
internal 101:10,10
international 10:7
10:10
investigate 41:3
investigation 39:5
39:8,20 40:1,10,12
41:11 45:21 50:9
79:11 82:1 84:20
84:22 85:2 86:21
investigator 41:8
42:8 85:5
involved 66:18
67:1,4 86:21 98:13
98:15
io 64:18

ire 59:20

j

j 42:14

jail 32:13,13,14
89:7

january 9:16 19:11
29:1 30:23

jason 34:10

jeames 42:10,13,14
85:6

Veritext Legal Solutions

job 14:14 22:9 23:6
23:6 26:2 55:23
66:5 71:1 77:23

john 3:4,6

johnson 22:16
66:20

july 1:19 6:9 46:20
47:1 49:22

junkyard 21:14

jurisdiction 40:15

justifiably 88:4

justified 57:23 58:3

k

k 13:14,15 29:11
30:4

kaci 9:6 12:9 43:7
43:12 45:4 92:1,16
92:16

kayla 92:3,4

kd 1:4

keep 45:1 52:8,9,12
55:19 56:5 63:22
69:20 71:20,22
83:15,18

keith 29:8 40:18

ken 1:18 2:43:16
6:10,15 9:14

kenneth 9:11 23:11

kentucky 25:13

kept 33:9 56:22
59:8

key 32:22 33:1,2

keys 33:1054:17

kid 87:5

kill 45:3

killed 19:16 29:2
43:7,12 45:13
101:17

kin 103:12

kind 14:18 17:20
18:8 20:6,10 22:11

800.808.4958
[kind - lot]

Page 110

 

22:13 23:5 24:15
26:20 28:15 39:7
44:2 45:16 49:11
49:15 51:4 63:17
64:13 68:16 74:11
74:16 75:8 91:13
98:10 101:2

kinney 4:4 6:22 7:7
11:18,22 84:1
102:7

knew 26:2 28:20
63:8 64:20 65:4
81:1 82:15 87:13
96:12

know 7:2,5,7,9 8:7
8:15,20 9:4 12:12
14:21,21,23 15:1
15:13,14 16:4
17:21 18:4,5 21:10
22:10,11,13 23:6
23:23 24:15,21,22
24:23 25:3,4,11,14
25:17,23 26:13,18
26:19,21,23 27:9
27:10,17,19,19
29:3,5,6 30:7,15,17
31:18 32:2,22
34:20,22 35:5,14
35:16,19 36:4,19
37:1,5,9,10,15,22
38:3,7,8 39:4,7,9
39:10,13,15,16,19
40:5,10,11,15,21
41:6,7,8,9,10,12,18
42:2,4,9 43:19
44:11,19 45:2,18
45:21,23,23 46:15
47:3 48:11,13
49:10,17,23 50:2,6
50:8,14 51:2 52:4
52:17 53:11,15,18

877-373-3660

53:18,19,21,22
54:16,18 55:15,19
55:22 56:4,6,9 58:2
58:6,15 59:23
61:14,14,15,16
62:2,4,15 63:3,11
63:18,19,21 64:3
65:14,17 66:7,10
66:13 67:3,14 68:2
68:16 70:7 72:20
74:6,9 75:14 78:12
78:16 80:12,15,23
81:3,5,7,8,9,10,12
81:23 82:12 84:6,7
84:13 85:22 86:5,9
86:12,13,20 87:7,8
87:9,12,12 88:7,17
88:23 89:5,6,13,14
89:19,20 90:1,2,2,5
90:10,23 91:1,3,6,9
91:13,15,21,22
92:12 93:20 94:19
94:22 95:16 96:4,8
96:10,20 97:1,17
97:22 98:2 99:4,5,8
100:14,20,21,23
101:2,13 102:12

knowing 39:14

86:7

knowledge 38:21

43:18 46:18 51:10
51:12 52:19,21
66:9 74:17 89:9
96:2

known 9:13 35:12

85:23 86:3,4,5 87:1
87:2

1 2:1
labeled 11:12

laid 76:20
lamarcus 29:21
47:15 51:11 95:10
landry 34:9 51:14
51:17 52:14 55:4
66:20 67:4 95:10
95:15
landry's 54:23
large 2:7 6:4
103:22
larry 22:16
law 3:5,11,12,18
4:5 14:9 16:8,13
20:3 73:10 78:12
86:18
laws 2:12
lawsuit 56:1 94:13
lawsuits 52:5
lawyer 7:5
laying 54:10
layout 34:18
leach 3:19
leadership 15:19
16:6
leading 2:16
learn 28:13 47:22
61:12,15
leave 25:10
led 41:11
left 12:15 19:13
28:4 34:4 38:14,16
77:1
legal 52:7,8,12
55:18 56:4 58:4
71:19,21 83:15,16
legally 35:10 44:23
55:21 83:15 98:10
lester 24:6 38:5
99:21
library 33:17

Veritext Legal Solutions

licensed 103:15

lieutenant 42:10,17
85:6

life 40:2 65:18
99:22

liked 88:22

line 49:8

list 59:5,7,9

litigation 93:19

little 26:14 28:19
32:20 33:16 34:4
91:6,11,12,13

live 55:4,5

lockbox 32:11

locker 32:20

lockup 52:20,22
54:13,18 59:10

lodged 99:4

logged 80:7

logical 42:22

long 13:16 16:17
20:20 21:19,20
26:16 48:18 49:18
87:1

look 26:17 48:14
60:21 61:4 70:23
72:21 94:5 96:7

looked 11:8,11
12:16 13:1 26:15
27:18 51:22 56:2
70:19 98:1

looking 49:12,16
50:14 54:23 61:6
64:11

looks 47:1,15,17
56:11

loose 65:10

lot 14:21 30:8
61:16 69:16 72:11
76:15

800.808.4958
[lots - number]

Page 111

 

lots 77:19
loud 48:6 90:18
luxury 58:7

m

m 13:15 29:22,23
30:4 42:14

main 59:23

maintained 92:20

making 44:5,6
78:14

man 20:21 21:10
21:23 96:7

management 16:6

manual 34:14,15
34:19 35:23 38:21
66:4,6,8 75:7 76:21

marked 102:16

matter 94:19

maximum 28:2,3
31:13

maya 1:21 2:5 6:1
103:20

mayes 29:21 47:15
47:16 51:11,12
54:1 57:3,7,22
61:21 64:9,12 67:7
70:7 79:21 95:10
95:16

mayor 20:7,14 24:5
25:19 36:13 38:4
38:12,13 67:10
99:13,21 100:8

mayor's 20:11 25:8

meculley 3:4,6 5:4
6:20 7:1 11:14 12:1
31:2 43:11 58:19
59:3 61:9 71:8 72:7
72:13,16,19,22
74:10,22 75:2
78:19 82:10 83:3,9
84:8 90:21 96:18

877-373-3660

101:21 102:2,10,14
mckenzie 13:13
14:5,14 20:15 21:4
mean 14:17,18,20
15:5 17:20,21 18:1
22:9 25:14 26:16
27:17 28:18 35:22
36:13,14 42:1 44:3
55:15 57:18,20
59:12 60:8 61:17
61:23 62:8 67:14
68:13,16 69:15
74:5,9,17 77:5 80:5
81:7,9 84:11,21,21
86:6 88:22 89:18
90:4 91:18 92:9
95:4 96:13,16 97:5
97:13,14 100:6,14
100:18,21,22
mechanic 20:6
meeting 66:13
meetings 63:17
member 10:10
35:20 37:22
members 37:7
86:10
memory 101:16
mention 25:2]
mentioned 14:4
merely 100:7
messy 25:16
met 90:6,12
metal 32:18
michael 3:10
michaels 3:12
middle 51:8
mike 7:12 87:16,16
mind 16:21 32:2
44:5,7 58:14 59:11
mine 41:22 55:22

minette 14:8,15
minute 101:22
misdemeanor 54:5
missed 49:1
mitchell 1:8 9:6,6
12:8 43:7,12 45:4
50:10 86:10 90:1
92:1,3,13
mitchell's 39:5 84:9
91:4
mitchells 19:16
29:1 84:14,16
86:22 101:17
mobile 3:22
molester 74:8
mom 87:11
montclair 4:7
month 49:23 50:5
months 13:19 40:6
morning 9:6 49:5,6
49:7
moundville 4:3 5:8
5:11 7:10 9:20
11:16 12:4 13:8,8
13:20,21 18:17,21
19:3,9 22:3,6 23:2
23:8,20 28:14,23
30:19 32:12 40:13
43:13 45:5,9 46:7
55:7 62:16 71:18
76:1,4 83:17 87:4
99:1 100:3
moved 13:19 44:23
mu 1:4
muckenfuss 30:2
murders 39:5

n
n 2:1 3:1 4:1 5:1
9:12 13:14,15 30:1
30:4 34:12

Veritext Legal Solutions

name 9:10,13 10:13
20:11,23 23:10
26:2,5 27:5 34:11
87:15 101:1 103:18

narrow 71:23

nature 18:14

necessarily 36:11
44:23 59:12 61:17
62:13,14 78:18,20

necessary 2:14

need 8:7,18 24:2
56:1 62:22 63:18
66:14

needed 32:21 37:15

negatively 78:6
90:16

neither 103:11

never 24:3,9 26:16
39:6,7,11 41:14,21
45:20 54:6,7,8
58:22 59:2 76:16
76:19 85:15,15,16
85:16,18 87:10,10
87:17 91:17 93:11
93:13 97:14 99:18
99:19,19,19,21
101:8

new 28:15,20,20,21
29:6 75:9

newman 3:19

nine 49:4

ninety 13:23

northern 1:2,3

notary 1:23 2:6 6:3

notice 2:21

nowadays 64:14

number 88:1,5

103:18

800.808.4958
 

[o - point] Page 112
0 oh 8:4,11 14:17 originally 25:7 permitted 53:3

o 2:1 9:12.12 21:6 28:18 50:6 ought 58:8,9 permitting 53:1

o'clock “49-4 87:3,7,19 90:19 outcome 103:14 person 44:10,10

object 43:8 58:18
69:12 71:6,14 72:4
73:6 74:3 78:17
82:9,23 83:6,22
88:3,21

objection 43:15
58:23 84:1

objections 2:15,18

october 19:21
23:16 28:4,11,13

offense 47:18 56:17

offer 25:7

offered 2:20 24:4
24:15

offers 41:20

office 3:12 14:3
18:23 19:19 20:1
22:6 25:8,13 27:18
28:10,11 33:15,21
33:22 34:5,6 42:18
54:23 55:11 84:10
85:12 97:6 101:18

officer 13:10 32:20
47:16 53:4 57:3,7
59:8 61:20 64:6,7
66:3 78:14 86:3
87:4 93:22

officer's 64:2 65:23
77:23 78:13

officers 27:23
28:21 34:4 53:1
62:16 63:20 77:13
78:4 81:19 89:6

official 37:9 39:10
39:11 44:3

officially 37:5,10
40:22

877-373-3660

96:20
okay 7:5,7,11,20
8:18,23 11:14 12:1
12:19 13:9,16 14:7
14:13 16:3 17:18
18:9,16 21:8 27:11
28:7 29:18 31:13
32:10 33:3,6,12,17
34:7,13 35:1 38:23
40:9,17 42:3 43:22
45:2 46:2,13 47:2
47:22 50:1 51:21
53:6 54:21 55:8
57:1 59:3 62:23
65:22 67:19 69:23
70:3 72:9 75:17
77:18 78:21 79:4
79:10,23 80:4,19
81:15,18 82:20
84:8,19,23 85:14
85:21 87:20 88:12
89:1,10 90:14
91:17 92:6 93:11
95:2,9 97:2,11
98:19 99:14 100:4
101:7
old 33:17 87:7
once 58:11 81:23
opened 22:14
operations 38:8
opinion 100:7,18
100:19
opportunity 26:17
oral 6:12
order 33:8 76:2
organization 10:14
organizations 9:22

outside 30:13 44:20
48:8 71:12
outstanding 88:14
88:18

overridden 34:22
owner 18:11 20:15
owning 69:20

p

p 2:1 3:1,1 4:1,1
30:1

p.c. 3:6,20 4:6

p-m. 6:10

page 5:3,7 26:14
75:8 76:3,4,6

pages 76:11

paid 14:5

paige 1:8 9:5 12:8
43:7,12 45:4 50:9
86:9 90:1,2 91:4
92:13

paperwork 51:14
94:4,10 98:10

part 30:18 31:20,21
31:23 33:19 39:2
41:5 83:19 100:10

particular 64:10,11
80:17 81:2,12

parties 2:3,17
103:12

parts 21:9

patrol 53:1,3 78:12

pence 29:23

pending 65:5 80:21
82:13,17

people 42:1 69:4,10
81:4 101:5

period 17:2,12

Veritext Legal Solutions

87:12 94:7
personal 1:67:17
personally 89:14
personnel 28:14
pertaining 77:19
phone 101:2
physical 33:13,18

physically 35:22

64:1

pictures 39:15

pistol 43:13,18 45:3
45:8,11,12,13,16
45:19 46:3,6 48:7,9
51:15 52:1,1,6,8
54:4,9 56:17,21
$7:8,10,21 58:20
59:16 60:3,10
69:14,17 71:4,12
71:17,18,22 72:1
73:4 85:22 86:17
89:22 95:11 96:19
97:4 98:16

place 12:15,21
25:12 53:13 66:10
68:13

placed 46:7

plaintiff's 5:7
102:15

plaintiffs 1:10 3:3
TiS

platform 100:8

plea 62:14

please 51:21

pled 62:3

plus 65:23

point 17:5,7,8
31:15,17 46:3
50:11 52:23 54:3

800.808.4958
[point - reserves]

Page 113

 

55:17 60:2 65:6
70:21
pointing 46:19 77:8
97:1
police 5:11 10:8,11
10:16 11:16 12:4
13:10 15:3,19,23
19:4 23:20 27:23
28:23 33:13,23
34:1,16 35:17,23
36:5,7 37:2,6,10,11
41:2 43:13 45:5,9
46:7 50:19 51:1
52:3 55:8 56:3
57:16 59:21 61:19
62:16 65:17 66:5
71:19 75:7 76:1
83:17 87:4 92:20
97:13 100:9
policies 77:9,17
policy 34:13 63:12
63:16 70:13 76:21
81:18
politics 100:14
porter 4:6,6
possession 44:1
56:21 57:10 67:8
68:3 82:21 83:5
possible 57:20
possibly 58:21
prepare 11:7
present 25:21
preserve 33:8
pretrial 17:4
pretty 72:10 87:13
91:9
prior 2:20 12:4
47:10 52:5
privy 45:21
probably 8:9 13:19
15:14 31:21 37:20

877-373-3660

47:5 49:4 62:5,10
67:6 81:11 96:12
problem 38:1 88:20

88:23
procedural 76:2
procedure 6:6
34:13 63:13 66:6
proceedings 6:13
103:6,9
process 40:6
producing 82:3
productive 78:13
professional 1:22
6:2 9:21
program 16:9
proper 25:15
property 46:6
60:11 86:2 94:11
97:16,23 98:1
provide 16:7
provided 11:19
public 1:23 2:6 6:3
purposes 33:9
pursuant 6:5
put 12:15,21 34:21
38:11,11 40:3 45:7
57:15,21 59:9,10
80:14

q
question 8:10,15
17:21 23:22 24:20
24:21 33:14 43:9
58:16 60:12 66:2
68:17 71:15 72:5
73:7,9 74:4 79:14
80:2 82:11 83:7,23
88:2 92:15
questions 2:16,17
42:21 80:10 102:7
quite 15:7

r

r 3:1 4:1 9:12,12
29:11,11 103:1

raise 96:8

raising 49:10 81:4

ran 22:23 23:3
34:23 39:19 40:1
40:10,11 100:8

rank 30:21 31:4,10

ranting 96:4,5

ray 1:65:8 13:7,8
76:4 90:12,15,15

reaching 16:10

read 9:2 34:14
45:22 79:7 94:12

reading 2:8 56:10
94:9,21 97:1

real 51:23

really 24:3,4,19
30:9 33:16 35:15
55:20,21 76:13
82:11 87:11,12
88:2,14 90:23 96:4
96:5,21,23

reason 24:] 25:22
48:20 52:7,9,12
55:18 56:4 60:2
71:20,21 73:3
76:19 78:10 83:15
83:17

reasoning 81:14

rebutted 25:10

recall 17:16 18:13
56:16 70:22 74:18
95:3

receiving 97:21
98:3

record 13:1 15:15
17:8 60:23 74:22
75:19 99:23

Veritext Legal Solutions

records

15:9,10
34:2 50:18,21
rectify 48:15
referring 45:13
69:16 72:6 75:21
76:1
reforming 100:8
refreshed 69:6
registered 1:22 6:1
regulations 5:10
11:10,16 12:3 75:7
relating 2:12
relationship 91:4
remember 14:1
17:3,6,11 20:23
21:18,23 22:1,10
29:8,13 31:17
39:22 40:2,4,7
42:14 48:1,21 49:3
50:13 80:19 81:3
81:11,14 88:10,15
92:9 93:8,9,15
94:17,18,20 96:5
96:13,14 99:9
report 13:6 47:19
51:1 53:23 56:11
79:7 82:1
reporter 1:22 2:6
6:2,19 7:22 103:17
reporting 103:16
reports 11:10
represent 7:14
representative 1:7
7:18
represents 7:9
reputation 89:17
required 15:1 16:5
77:13
reserve 26:10 27:1
reserves 26:11,12
26:20,21,22

800.808.4958
[residence - sir]

Page 114

 

residence 56:12,14

respective 2:3

responded 93:23

responsibility 36:8
64:2

responsible 36:2

responsive 35:3

restate 58:20

return 18:15 66:19
67:20,23 93:12
97:23

returned 43:14
46:10 47:4,5,10,12
52:14 56:5 68:8,11
68:23 69:17 71:4
71:12,22 73:19,23
78:21 79:8 80:20
85:22 86:11 89:22
101:11

returning 18:10
67:1,3 86:17 98:15

reviewed 11:6 12:3

reviewing 46:23
61:5

richard 4:4

rifle 44:20

right 7:11,13 8:5
8:12 9:4,7,9,18
10:18 11:14,22
12:7,23 13:9 14:4
18:7,16,20 19:8
20:9 21:22 22:2,5
22:17 23:7,12,18
28:22 29:4,20
33:21 35:6,11
36:16,22 38:13
40:18 41:18,18
44:15 45:2 46:15
46:22 47:7 48:11
49:21 50:20,22,23
52:1 53:23 57:2,11

877-373-3660

58:5,10,13 61:6
63:3,6,7 65:7 69:3
69:22 70:11,13
71:3,10 73:19
74:20 76:8 77:5,21
78:2,3,16 82:6,16
82:18,19 83:9,10
83:21 85:7,12,18
87:23 88:16 92:20

93:1,5,6 94:1 95:19

97:10,10 98:8,9
101:20

road 4:79:19

roberts 12:9

robertson 1:18 2:4
3:16 6:11,15 9:11
12:2 75:3

roman 75:9

room 34:2,3

rose 1:21 2:5 6:1
103:20

rough 47:7

rouse 3:20

rules 2:12 5:10 6:5
11:15 12:3 75:6
100:21

run 34:19 89:1

5

s 2:1,1 3:1,10,12
4:1 5:6 9:12 29:22
29:23 30:4,4 42:14

safe 32:10

safekeeping 44:17
79:15 80:13

saith 102:18

saying 25:2 43:21
43:23 56:22 58:1,2
58:3,8 62:10 77:3
90:22 91:1 94:7,8
94:10

says 57:6 73:2
scene 39:17 53:20
96:16
scheme 69:9 72:8
72:23
schemes 72:12
scratch 29:7
search 52:3 59:18
second 47:6
securing 17:4
see 27:12,14 39:21
48:14 55:1 57:5
65:9 70:4,9 82:17
91:10,11,12
seeing 39:14
seen 11:21 39:11
41:14
sense 42:22
sent 25:10
separate 33:3
september 19:14
28:6,7 38:17 61:6
sergeant 34:7,9,10
42:13
sergeant's 34:6
set 25:17 100:9
settlement 94:23
shaking 78:6 90:16
share 66:15
shelby 103:4
sheriff 22:15,23
23:2,12 25:13 41:1
41:19,19 42:5
84:12,17
sheriff's 14:3 18:23
19:19 20:1 22:6
28:10,11 41:5,8,11
42:15,18 55:11
84:10 85:4,11
101:18

Veritext Legal Solutions

shift 53:4

shooting 95:6
96:17

short 15:7 31:8
74:23 101:23

shot 43:6

show 27:15 94:3

showed 45:20

shown 12:2

sic 10:17

side 60:10 81:6
96:7

sign 97:15 98:4,5
98:11

signature 2:8
103:19

signed 27:5 57:6

similar 77:6

sir 7:6,16,19,21 8:1
8:6,8,22 9:2,3,8
10:3,6,22 11:2,5
12:18,20 13:23
14:12 15:11 16:15
16:19,19 18:19
19:6,13,17,20,23
22:19 23:13,16,17
24:8,8 25:5 28:8
29:17 30:6 32:5
33:2,11 36:21 38:6
38:15,22 39:18
40:11 42:7,20,23
43:5,16 46:8,12
47:11,21 51:9,9
56:8,15 59:12
60:15,18 63:15
66:17 67:21 68:1
68:20,22 69:2,2,6,7
70:6 73:18 74:12
74:15 75:4 77:10
77:12,15 79:9,22
80:1,3 83:11,13

800.808.4958
[sir - think]

Page 115

 

86:12,14 87:19 start 9:9 55:21

89:16,18,23 90:11 59:21 84:5
90:13,19,23 92:2 started 48:17 49:11
92:14,18 93:2,2,14 49:15 80:9

98:17,21 101:14
sit 17:9 50:12 53:18

state 2:6 6:3 15:23
68:2 69:3,9,23 70:1

sitting 44:20 76:14 70:19 72:7,22
situation 38:1 103:3,22

48:15 50:15 59:15 — stated 25:9 94:14
80:22 81:10 statement 50:10
situations 52:4 57:1,5 72:10
six 13:19 statements 92:12
size 31:14 states 1:1 56:20
small 28:19 33:22 statute 69:3,7,19
53:13 100:14 70:2 71:5,8,13 72:3
social 91:19 72:5,18 73:16
solo 53:1,3,4 statutes 68:3,6,9
somebody 37:16 69:9 70:20,23
44:21 72:11
somebody's 27:5 statutory 72:7,23
son 21:3 96:3 stay 84:19 85:1,8
sorry 53:2 59:1 85:16

71:7 78:8 90:19,20 stayed 19:8
96:22 step 41:20
sort 9:21 10:23 stipulated 2:2
18:3 73:20 stipulations 6:6,19
sound 48:23 stolen 44:19

sounds 27:9 57:14
sparks 33:22 34:2

store 48:3,23 49:6
80:23 81:5,9 92:8

speak 26:11 90:3 96:6

specific 17:19 story 51:4
18:10 68:9,12 street 3:21 37:13
72:17 37:14

specifically 18:14 Struggling 82:7

stuff 39:10,11 52:3
81:5

speeding 78:15
spell 29:10 34:11

42:11 stupid 48:23
spoke 90:9 subpoena 62:9
stamped 11:2076:6 subpoenaed 62:21

76:7 82:4

sue 48:12

sued 63:5 70:20
93:17,18 94:7,7

suite 3:7,13,21 4:7

supervisors 78:11

suppose 36:21

supposed 37:1
81:19

sure 8:4,5,17,19
11:18 12:20 13:4
15:10 17:5,6 19:5
29:15 30:5,6,7,11
30:14 31:23 32:3
32:17 35:12,14,15
39:1,3 40:12 41:13
43:3 45:7,10 46:23
49:14 50:12,13
53:12,16 54:2
55:16 57:17 60:22
61:1 62:4 67:5,7,9
70:12,21,22 71:1
72:16,19 73:8 79:9
79:13 80:11 86:5
95:13,15

surprised 16:12

suspended 27:13

sworn 6:16

sylvia 1:6 90:12,15

sympathize 25:2

synonym 10:17

t

t 2:1,1 5:69:12
29:11 103:1,1

take 8:2 44:16
60:11 93:6 97:9
99:3

taken 1:21 2:5
44:11,22 45:8 46:3
46:6,16,17 48:7
52:9 54:9 75:1
78:22 96:19 100:13

Veritext Legal Solutions

877-373-3660

102:1 103:6,9

talk 9:5 67:16
78:23 79:4 90:4
101:18

talked 51:2,2,3
92:4 93:11,14

talking 45:10 93:9
102:3

talks 71:9

tell 16:13 28:22
38:16 44:4 47:2
49:3,18 51:20
53:19 62:5 80:19
91:7,20 93:21
95:14 96:2

telling 54:15 84:11

ten 15:4

term 43:20 44:3

terrible 49:2

test 26:11,14,19,20
26:23 27:7

tested 26:14

testified 6:17

testify 61:20

testimony 43:4
47:9 54:3,12,14,15
68:23 83:20

thereto 2:20

thing 11:11 16:20
18:8 20:6 25:16
27:1 28:16 63:17
64:14 91:9,14
94:12 101:2

things 24:12,16
26:5 31:18 35:4,8
37:15 59:21 65:13
65:16,18 66:14
77:6,7,20 81:2
101:3

think 13:7 15:7
19:20 23:16 31:3

800.808.4958
 

[think - went] Page 116
31:15,22 37:4,21 told 24:9 42:19 type 26:23 27:1 vs 1:11
56:6 57:5 58:8,9,16 48:13 79:15,19 34:18 75:6 91:8 w
58:20 64:9 68:21 86:6,9 95:5,9 98:14 94:12 le edi
73:9 75:15 76:11 98:17 1 wade 9:11
ee eos ie om eM 03 u 2:1 29:11,11 30:4 waived 2:9,22
‘7, ommy 30: AA. .
93:14 94:1798:12 tomorrow 62:22 30:4 3412 | Walver 98:5,11
99:11,12,17 100:6 tony 24:6 uh ‘Oto. walk Fes 49
oo : , 75:10,1 : ‘1 14
100:7 101:21 102:2 town 21:12 100:14 9:10, want 25.15
02.3.8 ot etry 101:19 40:3 44:18,19,20
hird 36:8 nach 63:13.93 Understand 8:14 45:19 54:2,10
hinds S14 ve ng 13, 40:9 71:15 73:8 59:16,17 72:21
1 : :
:] 21 :12,1
three 20:22 26:13 training 14:10,16 83:19 . 72178 a ° .
30-14 14-1820 15:6 understanding wanted 16:22 93:4
time 2:19,19 12:8 16:22 17:3,13,19 a9 . warrant 13.6 44:12
W617 172.1203 | 183.1013 understood 8:13 47:16 52:3 59:18
21:15 28:2 30:19 transcribed 103:7 wack i ees 88:13
30:23 31:8,20,21 103:10 university 6:8 warren 4:4 7:7
31:23 32:12 34:8 transcript 103:9 unlawfully 82:21 102:5
36:4 37:6,8,8,19 transcription 103:8 83-5 y , wa 18:11 31:10
39:23 42:12,13 trial 2:19 17:15 . yet ny cn.
45.10 46.318 oo-1R unrelated 65:20,21 50:15 51:23 52:6
35.93 $3.09] ried 54:8 94:3 use 25:15 38:20 59:15 66:14 76:20
: “ , : 77:3 ' 11:21 14:20
56:21 59:14 60:21 trucking 20:5,16 1 ¢.19 sane 68-18
62:19 65:4,13 66:9 20:18 21:3 | weanon 44:8.8.17
68:8,11 69:13,13 true 82:20 103:8 v | 18.09 5.09
69:17 70:16 71:1 try 71:16 v 5:8 73,9003 74.7 13
71:17,21 77:1 80:8 trying 26:4,555:23 valid 60:2 am S.

81:2,7,12 83:2,14
85:5 88:8 90:6,7
91:5 96:11 100:23
102:11

times 75:8,9 88:1,5
89:2

timothy 29:19 31:7

title 13:4

toby 38:19 40:17

today 11:7 12:5,17
34:14 54:3 68:19

toes 41:20

877-373-3660

69:21 70:12 102:13
turned 65:10
tuscaloosa 3:8,14

6:8 10:21 21:5
tv 39:14
twelve 14:20 15:2
twenty 14:19 15:1

18:2 99:22
twice 22:3
two 14:2,19 15:1

18:22 20:22 24:14

26:13 48:4 53:8

vehicle 56:15
version 38:20
versus 13:7,8 76:4
violate 86:17
violence 61:3 64:22
66:16 67:17 68:4
69:11 70:15 73:1
73:14 82:13 83:4
88:6
violent 89:14,15
vote 24:14,18 26:7
voted 76:23

Veritext Legal Solutions

78:22 82:22 83:5,8
83:14,18 84:3
93:12 101:11

week 47:6 78:15

weigh 60:6

went 13:21 14:2,10
18:17,22 19:3 20:2
22:5,17 23:5,14
28:9 37:22 40:6
48:8 49:9,17 51:19
52:2 53:22 55:10
55:12 56:14 62:20
65:18 66:2 79:12
86:1 87:3 90:9

800.808.4958
[went - zero]

 

95:23 97:17 99:12
whatsoever 39:8
witness 2:9 6:11

72:15 78:6 90:16
witnesses 95:6 97:3
won 23:5
wondering 58:14
word 25:15
wording 55:16
words 52:7 78:14
work 13:16,21 20:2

20:6,20 23:4,14

28:9 53:15 87:3
worked 14:2 18:21

20:5,7,16 21:2

22:11,12 28:23

32:1 49:5 53:14
workers 81:5
working 76:18,22

89:3
workings 39:2
wow 16:17
wright 20:12 21:2,3
write 35:23,23
written 33:14

99:22
wrong 101:4
wrote 57:4,7 88:17

x
x 5:1,6

y
y 29:22,23
y'all 63:14 66:15
75:18 87:23 88:4
93:17 96:3
yachting 11:3
yeah 8:11,11 11:18
11:22 14:19 16:23
17:23 18:2,7 21:13
21:16 28:18,18,19

877-373-3660

31:1,8,15 38:6 47:1
47:7 50:6,6,13
53:17 55:15,15,16
57:20 58:1,19 59:7
64:15,23 65:2
68:10 74:10 75:14
75:20,23 76:7 78:8
83:3,10 89:5 90:8
92:22 95:23 97:10
97:15 102:8

year 14:2] 15:2
19:7 21:11,20

years 14:2,19 15:1
15:4 16:14 18:2,17
18:22 20:22 26:4
76:18 79:20 96:14
99:20,22 100:1,5

young 87:5,6

Zz

z 13:14,15
zero 39:6 52:8

Veritext Legal Solutions

Page 117

800.808.4958
 

 

Federal Rules of Civil Procedure

Rule 30

(e) Review By the Witness; Changes.

(1) Review; Statement of Changes. On request by the
deponent or a party before the deposition is
completed, the deponent must be allowed 30 days
after being notified by the officer that the
transcript or recording is available in which:

(A) to review the transcript or recording; and

(B) if there are changes in form or substance, to
sign a statement listing the changes and the
reasons for making them.

(2) Changes Indicated in the Officer's Certificate.
The officer must note in the certificate prescribed
by Rule 30(f) (1) whether a review was requested
and, if so, must attach any changes the deponent

makes during the 30-day period.

DISCLAIMER: THE FOREGOING FEDERAL PROCEDURE RULES
ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

2019. PLEASE REFER TO THE APPLICABLE FEDERAL RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.

 

 
 

 

VERITEXT LEGAL SOLUTIONS
COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the collogquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with

our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored

in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted ina Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.

 

 
